Exhibit 10.1

 

BACKSTOP COMMITMENT AGREEMENT

 

AMONG

 

WEATHERFORD INTERNATIONAL PLC

 

THE OTHER DEBTORS

 

AND

 

THE COMMITMENT PARTIES PARTY HERETO

 

Dated as of July 1, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.1

Definitions

2

Section 1.2

Construction

11

 

 

 

ARTICLE II BACKSTOP COMMITMENT

12

 

 

 

Section 2.1

The Rights Offering; Subscription Rights

12

Section 2.2

The Commitment

13

Section 2.3

Commitment Party Default; Replacement of Defaulting Commitment Parties

13

Section 2.4

Assignment of Commitment Rights

14

Section 2.5

Escrow Account Funding

15

Section 2.6

Closing

16

 

 

 

ARTICLE III BACKSTOP COMMITMENT PAYMENT AND EXPENSE REIMBURSEMENT

16

 

 

 

Section 3.1

Amount Payable by the Debtors

16

Section 3.2

Expense Reimbursement

17

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE DEBTORS

18

 

 

 

Section 4.1

Organization and Qualification

18

Section 4.2

Corporate Power and Authority

18

Section 4.3

Execution and Delivery; Enforceability

19

Section 4.4

Authorized and Issued Equity Interests

19

Section 4.5

Rights Offering Notes

19

Section 4.6

No Conflict

20

Section 4.7

Consents and Approvals

20

Section 4.8

Arm’s-Length

21

Section 4.9

Financial Statements

21

Section 4.10

Company SEC Documents

21

Section 4.11

Absence of Certain Changes

21

Section 4.12

No Violation; Compliance with Laws

22

Section 4.13

Legal Proceedings

22

Section 4.14

Labor Relations

22

Section 4.15

Intellectual Property

22

Section 4.16

Real Property

23

Section 4.17

No Undisclosed Relationships

24

Section 4.18

Licenses and Permits

24

Section 4.19

Environmental

24

Section 4.20

Taxes

25

Section 4.21

Employee Benefit Plans

26

Section 4.22

Internal Control Over Financial Reporting

27

Section 4.23

Disclosure Controls and Procedures

27

Section 4.24

Material Contracts

27

Section 4.25

No Unlawful Payments

27

Section 4.26

Compliance with Money Laundering and Sanctions Laws

28

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS (cont’d)

 

 

 

Page

 

 

 

Section 4.27

No Broker’s Fees

28

Section 4.28

Investment Company Act

29

Section 4.29

Insurance

29

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

29

 

 

 

Section 5.1

Organization

29

Section 5.2

Organizational Power and Authority

29

Section 5.3

Execution and Delivery

29

Section 5.4

No Conflict

30

Section 5.5

Consents and Approvals

30

Section 5.6

No Registration

30

Section 5.7

Purchasing Intent

31

Section 5.8

Sophistication; Investigation

31

Section 5.9

No Broker’s Fees

31

Section 5.10

Sufficient Funds

31

Section 5.11

Additional Securities Law Matters

31

 

 

 

ARTICLE VI ADDITIONAL COVENANTS

31

 

 

 

Section 6.1

Confirmation Order; Plan and Disclosure Statement

31

Section 6.2

Reasonable Best Efforts

33

Section 6.3

Blue Sky

34

Section 6.4

Use of Proceeds

34

Section 6.5

Unsubscribed Notes Legend

34

Section 6.6

Commitment Party Termination; Replacement of Terminating Commitment Parties

34

 

 

 

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

35

 

 

 

Section 7.1

Conditions to the Obligations of the Commitment Parties

35

Section 7.2

Waiver of Conditions to Obligations of Commitment Parties

37

Section 7.3

Conditions to the Obligations of the Debtors

37

 

 

 

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

39

 

 

 

Section 8.1

Indemnification Obligations

39

Section 8.2

Indemnification Procedure

39

Section 8.3

Settlement of Indemnified Claims

40

Section 8.4

Contribution

40

Section 8.5

Treatment of Indemnification Payments

41

Section 8.6

No Survival

41

 

 

ARTICLE IX TERMINATION

41

 

 

 

Section 9.1

Consensual Termination

41

Section 9.2

Automatic Termination; Termination by the Commitment Parties

41

Section 9.3

Termination by the Debtors

43

Section 9.4

Effect of Termination

44

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS (cont’d)

 

 

 

Page

 

 

ARTICLE X GENERAL PROVISIONS

44

 

 

 

Section 10.1

Notices

44

Section 10.2

Assignment; Third Party Beneficiaries

45

Section 10.3

Prior Negotiations; Entire Agreement

46

Section 10.4

Governing Law; Venue

46

Section 10.5

Binding Agreement

47

Section 10.6

Waiver of Jury Trial

47

Section 10.7

Counterparts

47

Section 10.8

Waivers and Amendments; Rights Cumulative; Consent

47

Section 10.9

Headings

48

Section 10.10

Specific Performance

48

Section 10.11

Damages

48

Section 10.12

No Reliance

48

Section 10.13

Publicity

48

Section 10.14

Settlement Discussions

49

Section 10.15

No Recourse

49

 

SCHEDULES

 

Exhibit A                                             Rights Offering Procedures

Exhibit B                                             New Tranche A Senior
Unsecured Notes Term Sheet

Schedule 1                                     Commitment Schedule

 

iii

--------------------------------------------------------------------------------



 

BACKSTOP COMMITMENT AGREEMENT

 

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of July 1, 2019,
is made by and among Weatherford International Plc, an Irish public limited
company (including as debtor in possession and a reorganized debtor, as
applicable, the “Company”), and each of the other Debtors (as defined below), on
the one hand, and each Commitment Party (as defined below), on the other hand. 
The Company, the other Debtors and each Commitment Party is referred to herein,
individually, as a “Party” and, collectively, as the “Parties”.  Capitalized
terms that are used but not otherwise defined in this Agreement shall have the
meanings given to them in Section 1.1 hereof or, if not defined therein, shall
have the meanings given to them in the Plan (as defined below).

 

RECITALS

 

WHEREAS, the Debtors and the Commitment Parties are party to a Restructuring
Support Agreement (including the terms and conditions set forth in the
Restructuring Term Sheet (the “Restructuring Term Sheet”) attached as Exhibit A
to the Restructuring Support Agreement), dated May 10, 2019 (the Restructuring
Term Sheet, the Restructuring Support Agreement and all other exhibits thereto,
as may be amended, supplemented or otherwise modified from time to time, the
“Restructuring Support Agreement”), which (a) provides for the restructuring of
the Prepetition Notes Claims and certain of the Debtors’ other obligations, the
cancellation of the existing equity interests of the Company and the
recapitalization of the Debtors in accordance with the terms provided in the
Restructuring Term Sheet through (x) jointly-administered voluntary cases to be
commenced by the Debtors (the “Chapter 11 Cases”) under chapter 11 of title 11
of the United States Code, 11 U.S.C. §§ 101—1532 (as amended, the “Bankruptcy
Code”), in the United States Bankruptcy Court for the Southern District of Texas
(the “Bankruptcy Court”), (y) an examinership proceeding to be commenced by the
Company under the laws of Ireland (the “Examinership Proceeding”) and (z) a
provisional liquidation proceeding under the laws of Bermuda (the “Bermudian
Proceeding” and, together with the Chapter 11 Cases and Examinership Proceeding,
the “Cases”) and (b) requires that the Plan be consistent with the Restructuring
Support Agreement;

 

WHEREAS, pursuant to the Plan and this Agreement, the Company will conduct a
rights offering for an aggregate principal amount of $1,250,000,000 of Rights
Offering Notes (as defined below); and

 

WHEREAS, subject to the terms and conditions contained in this Agreement, each
Commitment Party has agreed to purchase (on a several and not a joint basis) its
Commitment Percentage (as defined below) of the Unsubscribed Notes (as defined
below), if any.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Debtors and each
of the Commitment Parties hereby agrees as follows:

 

1

--------------------------------------------------------------------------------



 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  Except as otherwise
expressly provided in this Agreement, whenever used in this Agreement (including
any Exhibits and Schedules hereto), the following terms shall have the
respective meanings specified therefor below or in the Plan, as applicable:

 

“Advisors” means Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), Evercore
(“Evercore”), and one local law firm in each relevant jurisdiction outside of
the United States and England & Wales.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person, and shall include the meaning of “affiliate” set forth in section
101(2) of the Bankruptcy Code as if such person were a debtor.  “Affiliated” has
a correlative meaning.

 

“Affiliated Fund” means (a) any investment fund or separately managed account
the primary investment advisor or sub-advisor to which is a Commitment Party or
an Affiliate thereof or (b) one or more special purpose vehicles that are wholly
owned by one or more Commitment Party and its Affiliated Funds, created for the
purpose of holding the Rights Offering Backstop Commitment, and in each case
with respect to which such Commitment Party remains obligated to fund the Rights
Offering Backstop Commitment.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity, whether domestic or foreign, having jurisdiction pursuant to, or
enforcing, the Antitrust Laws, and “Antitrust Authority” means any of them.

 

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.

 

“Available Notes” means, with respect to Section 2.3, the amount of a Defaulting
Commitment Party’s Rights Offering Backstop Commitment, and with respect to
Section 6.6, the amount of a Terminating Commitment Party’s Rights Offering
Backstop Commitment.

 

“Bankruptcy Code” has the meaning set forth in the Recitals.

 

“Bankruptcy Court” has the meaning set forth in the Recitals.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States

 

2

--------------------------------------------------------------------------------



 

Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases and the general,
local, and chambers rules of the Bankruptcy Court.

 

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

 

“Cases” has the meaning set forth in the Recitals.

 

“Chapter 11 Cases” has the meaning set forth in the Recitals.

 

“Closing” has the meaning set forth in Section 2.6(a).

 

“Closing Date” has the meaning set forth in Section 2.6(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment Party” means each Party listed as such on the Commitment Schedule.
Unless the context otherwise requires, each reference herein to a Commitment
Party shall be deemed also to include a reference to such Commitment Party’s
Related Purchaser, if applicable.

 

“Commitment Party Default” means the failure by any Commitment Party to deliver
and pay an amount equal to the product of (a) the Per Note Purchase Price and
(b) such Commitment Party’s Commitment Percentage multiplied by the amount of
any Unsubscribed Notes, by the Escrow Account Funding Date in accordance with
Section 2.5(b).

 

“Commitment Party Replacement” has the meaning set forth in Section 2.3(a).

 

“Commitment Party Replacement Period” has the meaning set forth in
Section 2.3(a).

 

“Commitment Payment” has the meaning set forth in Section 3.1.

 

“Commitment Percentage” means, with respect to any Commitment Party, such
Commitment Party’s pro rata portion of the Rights Offering that such Commitment
Party is willing to backstop as set forth opposite such Commitment Party’s name
under the column titled “Commitment Percentage” on the Commitment Schedule.

 

“Commitment Schedule” means Schedule 1 to this Agreement, as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA), other than a Foreign Plan or a Multiemployer
Plan, established, sponsored, maintained or contributed to or required to be
contributed to by any Debtor.

 

3

--------------------------------------------------------------------------------



 

“Company Organizational Documents” means collectively, the organizational
documents of the Company including any certificate of formation or applicable
articles of incorporation, limited liability company agreement, bylaws, or any
similar documents.

 

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Debtors.

 

“Confirmation Order” means an order of the Bankruptcy Court that is not stayed
confirming the Plan pursuant to section 1129 of the Bankruptcy Code.

 

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Plan.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or agency or otherwise.

 

“Debtors” means, collectively: the Company, Weatherford International Ltd, a
Bermuda exempted company, and Weatherford International, LLC, a Delaware limited
liability company.

 

“Defaulting Commitment Party” means, in respect of a Commitment Party Default
that is continuing, the applicable defaulting Commitment Party.

 

“Deferred Compensation Liability” means the amount, as of immediately prior to
the date hereof and on and as of the Closing Date, of all distributions that may
become payable in respect of any non-qualified deferred compensation plan
established, maintained, sponsored, or contributed, or required to be
contributed, by a Debtor or any of its Subsidiaries, including any supplemental
retirement plan, and account balances thereunder.

 

“Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions as set forth in the Restructuring
Support Agreement.  “Definitive Documents” has a correlative meaning.

 

“DIP Facility” means any credit agreement for debtor-in-possession financing.

 

“DIP Orders” means, collectively, any Interim DIP Order, Final DIP Order, and
any other interim or Final Order authorizing the Debtors to obtain postpetition
financing or use cash collateral.

 

“Disclosure Statement” means the disclosure statement with respect to the Plan.

 

“DTC” means the Depositary Trust Company.

 

“Effective Date” has the meaning set forth in the Plan.

 

4

--------------------------------------------------------------------------------



 

“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders in council, Orders, decrees, treaties,
directives, judgments or legally binding agreements promulgated or entered into
by or with any Governmental Entity, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Debtors, is, or at any relevant time during the
past six years was, treated as a single employer or under common control under
or within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“Escrow Account” has the meaning set forth in Section 2.5(a).

 

“Escrow Account Funding Date” has the meaning set forth in Section 2.5(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Commitment Party Purchaser” has the meaning set forth in
Section 2.4(b).

 

“Exit Facilities” means, collectively (a) a secured revolving credit facility in
the principal amount of up to $1,000,000,000, including a letter of credit
sublimit of $500,000,000, the terms of which shall be in form and substance
reasonably acceptable to the Company and the Requisite Commitment Parties,
(b) the Rights Offering Notes and (c) the new senior unsecured notes in an
aggregate principal amount of $1,250,000,000 (subject to the Tranche B Equity
Conversion) with a 7-year maturity, on terms and conditions set forth in the
Restructuring Term Sheet, and reasonably acceptable to the Company and the
Requisite Commitment Parties.

 

“Expense Reimbursement” has the meaning set forth in Section 3.2.

 

“FCPA” has the meaning set forth in Section 4.25.

 

“Final DIP Order” means an Order authorizing use of cash collateral and/or
debtor-in-possession financing, which is a Final Order.

 

“Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, reconsidered, readjudicated, modified, or
amended, and as to which the time to appeal or seek certiorari has expired and
no appeal or petition for certiorari has been timely taken, or as to which any
appeal that has been taken or any petition for certiorari that has been or may
be filed has been resolved by the highest court to which the Order could be
appealed or from which certiorari could be sought or the new trial, reargument,
or rehearing shall have been denied, resulted in no modification of such Order,
or has otherwise been dismissed with prejudice.

 

“Financial Statements” has the meaning set forth in Section 4.9.

 

5

--------------------------------------------------------------------------------



 

“Foreign Plan” means any employee pension benefit plan or any other material
employee benefit, plan, program, practice, policy, agreement or arrangement
governed by or subject to the Laws of a jurisdiction other than the United
States of America.

 

“Funding Amount” has the meaning set forth in Section 2.5(b).

 

“Funding Notice” has the meaning set forth in Section 2.5(a).

 

“Funding Notice Date” has the meaning set forth in Section 2.5(a).

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” has the meaning of “governmental unit” set forth in
section 101(27) of the Bankruptcy Code.

 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including explosive or radioactive
substances or petroleum or any fraction thereof, petroleum distillates,
petroleum products, natural gas, asbestos or asbestos containing materials,
polychlorinated biphenyls or radon gas, of any nature subject to regulation or
which can give rise to liability under any Environmental Law or any third party
claim.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

 

“Indemnified Claim” has the meaning set forth in Section 8.2.

 

“Indemnified Person” has the meaning set forth in Section 8.1.

 

“Indemnifying Party” has the meaning set forth in Section 8.1.

 

“Intellectual Property Rights” has the meaning set forth in Section 4.15.

 

“Interim DIP Order” means an Order authorizing use of cash collateral and/or
debtor-in-possession financing on an interim basis.

 

“Investment Company Act” has the meaning set forth in Section 4.28.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Ventures” has the meaning set forth in Section 4.25.

 

“Knowledge of the Company” means the actual knowledge, after reasonable inquiry
of their direct reports, of Mark A. McCollum, Christoph Bausch, Karl Blanchard
and Stuart Fraser.

 

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

 

“Legal Proceedings” has the meaning set forth in Section 4.13.

 

6

--------------------------------------------------------------------------------



 

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.

 

“Losses” has the meaning set forth in Section 8.1.

 

“Material Adverse Effect” means any effect, change, condition, circumstance,
development or event that, individually in the aggregate, has had, or would
reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, properties or condition (financial or otherwise) of the
Debtors and their Subsidiaries taken as a whole, other than any effect, change,
condition, circumstance or event: (i) that has occurred prior to the date of
this Agreement or that contributed to or gave rise to the filing of the Chapter
11 Cases, (ii) arising from the filing or existence of any of the Cases, or
(iii) arising from compliance with the terms of this Agreement or the
Restructuring Support Agreement, including without limitation, seeking approval
of the Disclosure Statement, and seeking to confirm or consummate the Plan or
Scheme of Arrangement.

 

“Material Contracts” means all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which any of the Debtors is a party.

 

“Milestone” has the meaning set forth in the Restructuring Support Agreement.

 

“Money Laundering Laws” has the meaning set forth in Section 4.26(a).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any of the Debtors or any ERISA Affiliate
is making or accruing an obligation to make contributions, has within any of the
preceding six plan years made or accrued an obligation to make contributions, or
each such plan with respect to which any such entity has any actual or
contingent liability or obligation.

 

“Noteholders” means all holders of the Prepetition Notes Claims.

 

“Note Purchase Price” means an amount equal to the product of the (a) Per Note
Purchase Price and (b) the principal amount of Rights Offering Notes to be
purchased.

 

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

 

“Outside Date” has the meaning set forth in Section 9.2(a)(i).

 

“Partial Noteholder Termination” has the meaning set forth in
Section 9.2(a)(iii).

 

“Party” has the meaning set forth in the Preamble.

 

7

--------------------------------------------------------------------------------



 

“Per Note Purchase Price” means $1.00 per $1.00 principal amount of Rights
Offering Notes.

 

“Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) landlord’s,
operator’s, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens for labor, materials or supplies provided
with respect to any Real Property or personal property any such lien is incurred
in the ordinary course of business consistent with past practice and as
otherwise not prohibited under this Agreement, for amounts that are not more
than sixty (60) days delinquent and that do not materially detract from the
value of, or materially impair the use of, any of the Real Property or personal
property of any of the Debtors; (c) zoning, building codes and other land use
Laws regulating the use or occupancy of any Real Property or the activities
conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such Real Property (but excluding any violation thereof);
provided, that no such zoning, building codes and other land use Laws prohibit
the use or occupancy of such Real Property; (d) easements, covenants,
conditions, minor encroachments, restrictions and other similar matters
adversely affecting title to any Real Property and other title defects and
encumbrances that do not or would not materially impair the use or occupancy of
such Real Property or the operation of the Debtors’ business; (e) Liens
permitted under the DIP Facility as of the date hereof; and (f) Liens that,
pursuant to the Confirmation Order, will not survive beyond the Effective Date.

 

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

 

“Plan” means the Debtors’ joint plan of reorganization dated June   , 2019, to
be approved by the Confirmation Order, including the Plan Supplement and all
exhibits, supplements, appendices and schedules thereto, which shall be in form
and substance reasonably satisfactory to the Requisite Commitment Parties, as
may be amended, supplemented, or modified from time to time in accordance with
its terms and with the Restructuring Support Agreement and in a manner that is
reasonably satisfactory to the Requisite Commitment Parties.

 

“Plan Supplement” has the meaning set forth in the Plan.

 

“Prepetition Notes Claims” has the meaning set forth in the Plan.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Debtors or any of their
Subsidiaries, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures
incidental to the ownership or lease thereof.

 

“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (b) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

 

8

--------------------------------------------------------------------------------



 

“Related Purchaser” means, with respect to any Commitment Party, any reasonably
creditworthy Affiliate or Affiliated Fund of such Commitment Party (other than
any portfolio company of such Commitment Party or its Affiliates).

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment. 
“Released” has a correlative meaning.

 

“Replacing Commitment Parties” has the meaning set forth in Section 2.3(a).

 

“Replacing Terminating Commitment Parties” has the meaning set forth in
Section 6.7.

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

“Requisite Commitment Parties” means the Commitment Parties holding at least
sixty-six and two-thirds percent (66 2/3%) of the aggregate Rights Offering
Backstop Commitments as of the date on which the consent or approval of the
Requisite Commitment Parties is solicited.

 

“Restructuring” has the meaning set forth in the Restructuring Support
Agreement.

 

“Restructuring Support Agreement” has the meaning set forth in the Recitals.

 

“Restructuring Term Sheet” has the meaning set forth in the Recitals.

 

“Restructuring Transactions” means, collectively, the transactions contemplated
by the Restructuring Support Agreement.

 

“Rights Offering” means the rights offering to the Noteholders to purchase
Rights Offering Notes for the Rights Offering Amount that is backstopped by the
Commitment Parties in connection with the Restructuring Transactions
substantially on the terms reflected in the Restructuring Support Agreement and
this Agreement, and in accordance with the Rights Offering Procedures and the
Plan.

 

“Rights Offering Amount” means an aggregate principal amount equal to
$1,250,000,000.

 

“Rights Offering Approval Obligations” means the obligations of the Company and
the other Debtors under this Agreement and the Rights Offering Approval Order.

 

“Rights Offering Approval Order” means an Order of the Bankruptcy Court that is
not stayed (under Bankruptcy Rule 6004(h) or otherwise) that (a) approves the
Rights Offering Procedures, and (b) authorizes the Debtors to assume this
Agreement pursuant to section 365 of the Bankruptcy Code, which Order may be the
Confirmation Order.

 

9

--------------------------------------------------------------------------------



 

“Rights Offering Backstop Commitment” has the meaning set forth in Section 2.2.

 

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription forms must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures and the
Plan, together with the applicable aggregate Note Purchase Price, if applicable.

 

“Rights Offering Notes” means the New Tranche A Senior Unsecured Notes as
defined in the Plan and as described on Exhibit B hereto.

 

“Rights Offering Participants” means those Noteholders who duly subscribe for
Rights Offering Notes in accordance with the Rights Offering Procedures and the
Plan.

 

“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the Rights
Offering Approval Order and are as attached as Exhibit A hereto, which
procedures shall be reasonably satisfactory to the Requisite Commitment Parties
and the Company.

 

“Rights Offering Subscription Agent” means Prime Clerk or another subscription
agent appointed by the Company and reasonably satisfactory to the Requisite
Commitment Parties.

 

“Sanctions” means any sanctions administered or enforced by the U.S. government
(including without limitation, the U.S. Department of the Treasury’s Office of
Foreign Assets Control or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other applicable
jurisdictions.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SOX” has the meaning set forth in Section 4.10.

 

“Subscription Rights” means the subscription rights to purchase Rights Offering
Notes.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body, or (c) has the power to direct the business and
policies.

 

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security,

 

10

--------------------------------------------------------------------------------



 

withholding and other taxes, assessments, duties, levies or other mandatory
governmental charges of any kind whatsoever paid to a Governmental Entity
(whether payable directly or by withholding and whether or not requiring the
filing of a return), all estimated taxes, deficiency assessments, additions to
tax, penalties and interest thereon and shall include any liability for such
amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group, as successor, by contract, as withholding agent, or otherwise.

 

“Terminating Commitment Parties” has the meaning set forth in
Section 9.2(a)(iii).

 

“Terminating Commitment Party Replacement” has the meaning set forth in
Section 6.7.

 

“Terminating Commitment Party Replacement Period” has the meaning set forth in
Section 6.7.

 

“Transaction Agreements” has the meaning set forth in Section 4.2(a).

 

“Transfer” means to sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales, participations or
other transactions in which any Person receives the right to own or acquire) any
current or future interest in a Subscription Right, a Note Claim, a Rights
Offering Note, a Note or any other economic interest or right arising
therefrom.  “Transfer” used as a noun has a correlative meaning.

 

“Unfunded Pension Liability” means the excess of a Company Benefit Plan’s amount
of unfunded benefit liabilities under Section 4001(a)(18) of ERISA, over the
current value of that Company Benefit Plan’s assets, determined in accordance
with the assumptions used for funding the Company Benefit Plan pursuant to
Section 412 of the Code for the applicable plan year.

 

“Unsubscribed Notes” means the Rights Offering Notes that have not been
subscribed for in the Rights Offering by Noteholders in accordance with the
Rights Offering Procedures and the Plan.

 

“willful or intentional breach” has the meaning set forth in Section 9.4(a).

 

Section 1.2                                    Construction.  In this Agreement,
unless the context otherwise requires:

 

(a)                           references to Articles, Sections, Exhibits and
Schedules are references to the articles and sections or subsections of, and the
exhibits and schedules attached to, this Agreement;

 

(b)                           references in this Agreement to “writing” or
comparable expressions include a reference to a written document transmitted by
means of electronic mail in portable document format (pdf), facsimile
transmission or comparable means of communication;

 

11

--------------------------------------------------------------------------------



 

(c)                            words expressed in the singular number shall
include the plural and vice versa; words expressed in the masculine shall
include the feminine and neuter gender and vice versa;

 

(d)                           the words “hereof”, “herein”, “hereto” and
“hereunder”, and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, including all Exhibits and Schedules
attached to this Agreement, and not to any provision of this Agreement;

 

(e)                            the term “this Agreement” shall be construed as a
reference to this Agreement as the same may have been, or may from time to time
be, amended, modified, varied, novated or supplemented;

 

(f)                             “include”, “includes” and “including” are deemed
to be followed by “without limitation” whether or not they are in fact followed
by such words;

 

(g)                            references to “day” or “days” are to calendar
days;

 

(h)                           references to “the date hereof” means the date of
this Agreement;

 

(i)                               unless otherwise specified, references to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any rules or regulations promulgated
thereunder in effect from time to time; and

 

(j)                              references to “dollars” or “$” refer to
currency of the United States of America, unless otherwise expressly provided.

 

ARTICLE II

 

BACKSTOP COMMITMENT

 

Section 2.1                                    The Rights Offering; Subscription
Rights.

 

(a)                                 On and subject to the terms and conditions
hereof, including entry of the Rights Offering Approval Order by the Bankruptcy
Court, the Company shall conduct the Rights Offering pursuant to and in
accordance with the Rights Offering Procedures, the Plan and this Agreement.

 

(b)                                 From time to time following the commencement
of the Rights Offering and prior to the Rights Offering Expiration Time (and any
permitted extensions thereof), the Company shall notify, or use its commercially
reasonable efforts to cause the Rights Offering Subscription Agent to notify,
the Commitment Parties (within 48 hours of receipt of such request by the
Company) of the aggregate number of Subscription Rights known by the Company or
the Rights Offering Subscription Agent to have been exercised pursuant to the
Rights Offering as of the most recent practicable time before such
notification.  The Rights Offering will be conducted and the offer and sale of
the Unsubscribed Notes purchased by the Commitment Parties pursuant to this
Agreement will be conducted, in reliance upon the exemption from registration
under the Securities Act provided in Section 1145 of the Bankruptcy Code to the
maximum extent permitted

 

12

--------------------------------------------------------------------------------



 

by Law or otherwise in reliance upon such other exemption from the registration
requirements of the Securities Act as may be applicable.

 

Section 2.2                                    The Commitment. On and subject to
the terms and conditions hereof, including entry of the Confirmation Order, each
Commitment Party agrees, severally and not jointly (in accordance with its
Commitment Percentage), to purchase, and the Company agrees to sell to such
Commitment Party (or Related Purchaser), on the Closing Date, for an amount
equal to the product of (a) the Per Note Purchase Price and (b) the principal
amount of Unsubscribed Notes in an amount equal to the product of (x) such
Commitment Party’s Commitment Percentage and (y) the aggregate principal amount
of Unsubscribed Notes, rounded among the Commitment Parties solely to avoid
fractional Rights Offering Notes as the Requisite Commitment Parties may
determine in their sole discretion (provided that in no event shall such
rounding reduce the aggregate commitment of the Commitment Parties). The
obligations of the Commitment Parties to purchase such Unsubscribed Notes as
described in this Section 2.2 shall be referred to as the “Rights Offering
Backstop Commitment.”  To the extent that the Commitment Parties are required to
purchase Unsubscribed Notes in accordance with the Rights Offering Backstop
Commitment, the Company shall provide notice of such requirement to each
Commitment Party.

 

Section 2.3                                    Commitment Party Default;
Replacement of Defaulting Commitment Parties.

 

(a)                                 Upon the occurrence of a Commitment Party
Default, the Commitment Parties and their respective Related Purchasers (other
than any Defaulting Commitment Party) shall have the right and opportunity (but
not the obligation), within five (5) Business Days (or such shorter period as
may be necessary to consummate the Rights Offering in compliance with applicable
securities laws and regulations) after receipt of written notice from the
Company to all Commitment Parties of such Commitment Party Default, which notice
shall be given promptly following the occurrence of such Commitment Party
Default and to all Commitment Parties substantially concurrently (such period,
the “Commitment Party Replacement Period”), to make arrangements for one or more
of the Commitment Parties and their respective Related Purchasers (other than
the Defaulting Commitment Party) to purchase all or any portion of the Available
Notes (such purchase, a “Commitment Party Replacement”) on the terms and subject
to the conditions set forth in this Agreement and in such amounts as may be
agreed upon by all of the Commitment Parties electing to purchase all or any
portion of the Available Notes, or, if no such arrangements are made, based upon
the relative applicable Commitment Percentages of any such Commitment Parties
and their respective Related Purchasers (other than any Defaulting Commitment
Party) (such Commitment Parties the “Replacing Commitment Parties”).  Any
Available Notes purchased by a Replacing Commitment Party (and any commitment
and applicable aggregate Note Purchase Price associated therewith) shall be
included, among other things, in the determination of (x) the Unsubscribed Notes
of such Replacing Commitment Party for all purposes hereunder, (y) the
Commitment Percentage of such Replacing Commitment Party for purposes of
Section 2.5(b) and Section 3.1 and (z) the Rights Offering Backstop Commitment
of such Replacing Commitment Party for purposes of the definition of “Requisite
Commitment Parties.”  If a Commitment Party Default occurs, the Outside Date
shall be delayed only to the extent necessary to allow for the Commitment Party
Replacement to be completed within the Commitment Party Replacement Period and
prior to the Outside Date (as so delayed).

 

13

--------------------------------------------------------------------------------



 

(b)                     Notwithstanding anything in this Agreement to the
contrary, if a Commitment Party is a Defaulting Commitment Party, or if this
Agreement is terminated with respect to such Commitment Party as a result of its
default hereunder, it shall be obligated to repay its ratable portion of the
Commitment Payment to the Replacing Commitment Parties ratably in proportion to
their respective Commitment Party Replacement (or, if there are no such
Replacing Commitment Parties and this Agreement is not terminated by the Debtors
as to all Commitment Parties under Section 9.3(b) hereof, the Company);
provided, that, for the avoidance of doubt, such reduction shall not reduce the
amount of the Commitment Payment payable to each Commitment Party that is not a
Defaulting Commitment Party.

 

(c)                      Notwithstanding Section 2.3(a) above, nothing in this
Agreement shall be deemed to require a Commitment Party to pay more than its
Commitment Percentage in its purchase of the Unsubscribed Notes.

 

(d)                           For the avoidance of doubt, notwithstanding
anything to the contrary set forth in Section 9.4 but subject to Section 10.11,
no provision of this Agreement shall relieve any Defaulting Commitment Party
from liability hereunder, or limit the availability of the remedies set forth in
Section 10.10, in connection with any such Defaulting Commitment Party’s
Commitment Party Default.  Any Defaulting Commitment Party shall be liable to
each Commitment Party that is not a Defaulting Commitment Party, and to the
Company, as a result of any breach of its obligations hereunder.  For the
avoidance doubt, nothing in this provision shall require the Company to issue
any Rights Offering Notes pursuant to this Agreement to any Defaulting
Commitment Party.

 

Section 2.4                                    Assignment of Commitment Rights.

 

(a)                     Each Commitment Party shall have the right to assign, by
written notice to the Company no later than two (2) Business Days prior to the
Closing Date, all or any portion of its Rights Offering Backstop Commitment to
one or more of its Related Purchasers, which notice of assignment shall (i) be
addressed to the Company and signed by such Commitment Party and each Related
Purchaser, (ii) specify the principal amount of Rights Offering Notes to be
delivered to or issued in the name of each such Related Purchaser, and
(iii) contain a confirmation by each such Related Purchaser of the accuracy of
the representations made by each Commitment Party under this Agreement as
applied to such Related Purchaser; provided that no such assignment shall
relieve such Commitment Party from any of its obligations under this Agreement.

 

(b)                     Each Commitment Party shall have the right to Transfer
all or any portion of its Rights Offering Backstop Commitment, to any other
Commitment Party or such other Commitment Party’s Related Purchaser (each, an
“Existing Commitment Party Purchaser”); provided, that (a) such Existing
Commitment Party Purchaser shall have been a Commitment Party or its Related
Purchaser as of immediately prior to such Transfer and (b) if applicable, such
Existing Commitment Party Purchaser shall deliver to the Company a joinder to
this Agreement, in a form reasonably acceptable to the Company and the Requisite
Commitment Parties, that contains a confirmation of the accuracy of the
representations made by each Commitment Party under this Agreement as applied to
such Person; provided further that such assignment shall relieve such Commitment
Party from all of its obligations under this Agreement.

 

14

--------------------------------------------------------------------------------



 

(c)                      Except as set forth in Section 2.4(a) and (b), no
Commitment Party shall have the right to Transfer all or any portion of its
Rights Offering Backstop Commitment to any Person, including the Company or any
of its Affiliates.

 

(d)                     The Parties hereby agree that, notwithstanding anything
to the contrary set forth in Section 14 of the Restructuring Support Agreement,
if any Commitment Party acquires additional Claims against or Interests in any
Debtor from any Person that is not a Commitment Party during the period that the
Restructuring Support Agreement is effective, such Commitment Party shall report
its updated holdings to the legal advisors to the Company within five
(5) Business Days of such acquisition. No report shall be required for any
acquisition of additional Claims against or Interests in any Debtor from any
Person that is a Commitment Party.

 

(e)                      For the avoidance of doubt, nothing in this Agreement
shall restrict the ability of a Commitment Party to transfer any Rights Offering
Notes (including the associated Subscription Rights) in compliance with
Section 13 of the Restructuring Support Agreement, and any such transfer shall
not impair or otherwise affect the rights and obligations of such Commitment
Party under this Agreement, including, for the avoidance of doubt, result in any
change to such Commitment Party’s Commitment Percentage.

 

Section 2.5                                    Escrow Account Funding.

 

(a)                           Funding Notice.  No later than the seventh
(7th) Business Day following the Rights Offering Expiration Time, the Rights
Offering Subscription Agent shall, on behalf of the Company, deliver to each
Commitment Party a written notice (the “Funding Notice,” and the date of such
delivery, the “Funding Notice Date”) (which may be delivered by email to any
Commitment Party at the email address provided by such Commitment Party) setting
forth (i) the principal amount of Rights Offering Notes elected to be purchased
by the Rights Offering Participants, and the aggregate Note Purchase Price
therefor; (ii) the aggregate principal amount of Unsubscribed Notes, if any, and
the aggregate Note Purchase Price therefor; (iii) the Commitment Party’s
Commitment Percentage and the aggregate principal amount of Rights Offering
Notes (based upon such Commitment Party’s Commitment Percentage) to be issued
and sold by the Company to such Commitment Party on account of any Unsubscribed
Notes, and the aggregate Note Purchase Price therefor; (iv) if applicable, the
principal amount of Rights Offering Notes such Commitment Party is subscribed
for in the Rights Offering and for which such Commitment Party had not yet paid
to the Rights Offering Subscription Agent the aggregate Note Purchase Price
therefor, (v) the aggregate Note Purchase Price in respect of (iii) and (iv);
and (vi) subject to the last sentence of Section 2.5(b), the escrow account
designated in escrow agreements reasonably acceptable to the Company and the
Requisite Commitment Parties (the “Escrow Account”), to which such Commitment
Party shall deliver and pay the aggregate Note Purchase Price for such
Commitment Party’s Commitment Percentage of the Unsubscribed Notes and, if not
previously paid, the aggregate Note Purchase Price for the Rights Offering Notes
such Commitment Party has subscribed for in the Rights Offering.  The Company
shall promptly direct the Rights Offering Subscription Agent to provide any
written backup, information and documentation relating to the information
contained in the applicable Funding Notice as any Commitment Party may
reasonably request.

 

15

--------------------------------------------------------------------------------



 

(b)                     Escrow Account Funding.  No later than the second (2nd)
Business Day following receipt of the Funding Notice (the “Escrow Account
Funding Date”), each Commitment Party shall deliver and pay an amount equal to
the sum of (i) the aggregate Note Purchase Price for such Commitment Party’s
Commitment Percentage of the Unsubscribed Notes, plus (ii) the aggregate Note
Purchase Price for the Rights Offering Notes issuable pursuant to such
Commitment Party’s exercise of the Subscription Rights that such Commitment
Party exercised in the Rights Offering (the “Funding Amount”), by wire transfer
of immediately available funds in U.S. dollars into the Escrow Account in
satisfaction of such Commitment Party’s Rights Offering Backstop Commitment and
the Subscription Rights that such Commitment Party exercised.  If the Closing
does not occur, all amounts deposited by the Commitment Parties in the Escrow
Account shall be returned promptly to the Commitment Parties in accordance with
the terms of the escrow agreement.

 

Section 2.6                                    Closing.

 

(a)                           Subject to Article VII and Article IX, unless
otherwise mutually agreed in writing between the Debtors and the Requisite
Commitment Parties, the closing of the Rights Offering (the “Closing”) shall
take place electronically at 10:00 a.m., New York City time, on the date on
which all of the conditions set forth in Article VII shall have been satisfied
or waived in accordance with this Agreement (other than conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions).  The date on which the Closing actually occurs shall
be referred to herein as the “Closing Date”.

 

(b)                           At the Closing, the funds held in the Escrow
Account shall be released and utilized in accordance with the Plan.

 

(c)                      At the Closing, the Debtors shall take all necessary
actions with the New Senior Unsecured Notes Indenture Trustee and DTC to have
the Rights Offering Notes be issued in book-entry form, and shall notify the
Commitment Parties of any actions required to be taken by, or on behalf of the
Commitment Parties through their respective brokers, for the Rights Offering
Notes purchased by the Commitment Parties on the Closing Date to be credited to
the respective accounts of the Commitment Parties in accordance with applicable
procedures of DTC.

 

ARTICLE III

 

BACKSTOP COMMITMENT PAYMENT AND EXPENSE REIMBURSEMENT

 

Section 3.1                                    Amount Payable by the Debtors. 
In consideration for the Rights Offering Backstop Commitments and the other
agreements of the Commitment Parties in this Agreement, the Debtors have paid or
caused to be paid on or prior to the execution of this Agreement, an aggregate
payment in an amount equal to $62,500,000.00, which payment has been paid in
cash to the Commitment Parties or their designees based upon their respective
Commitment Percentages (the “Commitment Payment”). The Commitment Payment is and
has been fully earned, nonrefundable (except as otherwise provided in
Section 2.3(b) and Section 9.4(b) of this Agreement) and non-avoidable and has
been paid by the Debtors, free and clear of any withholding or deduction for any
applicable Taxes or any other claim, setoff, or reserve.  The Commitment

 

16

--------------------------------------------------------------------------------



 

Payment has been paid regardless of the principal amount of Unsubscribed Notes
(if any) actually existing or purchased.  The provisions for the payment of the
Commitment Payment and Expense Reimbursement, and the indemnification provided
herein, are an integral part of the transactions contemplated by this Agreement
and without these provisions the Commitment Parties would not have entered into
this Agreement.

 

Section 3.2                              Expense Reimbursement.  Until the
earlier to occur of (i) the Closing and (ii) the termination of this Agreement
in accordance with its terms, regardless of whether the Restructuring
Transactions are consummated, the Debtors agree to pay in cash (i) all
reasonable and documented out-of-pocket fees and expenses (including travel
costs and expenses) of all of the Advisors incurred on behalf of the Commitment
Parties in connection with the Cases and/or the Restructuring (whether incurred
before or after the Petition Date), including the negotiation, preparation and
implementation of the Transaction Agreements and the other agreements and
transactions contemplated hereby and thereby, in each case, in accordance with
the engagement letters of such Advisor signed by the Debtors, including, without
limitation, any success fees earned and payable under such engagement letters,
and in each case, without further order of, or application to, the Bankruptcy
Court by such Advisors, as applicable and (ii) any applicable filing or other
similar fees required to be paid in all applicable jurisdictions (such payment
obligations, the “Expense Reimbursement”).

 

(a)                           Simultaneously with the execution of this
Agreement, the Debtors shall pay (i) all reasonable and documented fees and
expenses of Akin Gump incurred or estimated to be incurred prior to and
including the date hereof and (ii) an amount equal to $1,000,000 to Akin Gump
(the “Akin Advance Payment”) and an amount equal to $1,000,000 to Evercore (the
“Evercore Advance Payment”) and such amounts shall be considered as advance
payments.

 

(b)                           If, as of the earlier of the Closing or the
termination of this Agreement in accordance with Article IX, as applicable, and
after the application of the Akin Advance Payment or the Evercore Advance
Payment, as applicable, to fees and expenses of Akin Gump and/or Evercore
included in the Expense Reimbursement, there remain outstanding amounts in the
Akin Advance Payment or the Evercore Advance Payment, as applicable (any such
amount the “Advance Payment Surplus”), then Akin Gump and/or Evercore, as
applicable, shall repay their portion (if any) of the Advance Payment Surplus to
the Company either within ten (10) days of Closing or within ten (10) days
following the termination of this Agreement in accordance with Article IX, as
applicable; provided, that, in the event Closing occurs, the “Expense
Reimbursement” shall also include (for all purposes including determination of
the existence of an Advance Payment Surplus) all fees and expenses reasonably
expected to be incurred by Akin Gump and/or Evercore, as applicable, related to
the Restructuring Transactions following Closing (such portion of the Expense
Reimbursement in such scenario, the “Post-Closing Expenses”), which shall be
paid in connection with Closing as an advance payment.

 

(c)                            Any Expense Reimbursement incurred by Akin Gump
or Evercore in excess of the Akin Advance Payment or Evercore Advance Payment
(including for Post-Closing Expenses), as applicable, and any other Expense
Reimbursement due to any other person, shall be due and payable by the Company
contemporaneously with Closing and shall not be due and payable prior thereto.

 

17

--------------------------------------------------------------------------------



 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE DEBTORS

 

Except as disclosed in the Company SEC Documents filed with the SEC on or after
December 31, 2017 and publicly available on the SEC’s Electronic Data-Gathering,
Analysis and Retrieval system prior to the date hereof (excluding any
disclosures contained in the “Forward-Looking Statements” or “Risk Factors”
sections thereof, or any other statements that are similarly predictive,
cautionary or forward looking in nature), the Company, on behalf of itself and
each of the other Debtors, jointly and severally, hereby represents and warrants
to the Commitment Parties (unless otherwise set forth herein, as of the date of
this Agreement and as of the Closing Date) as set forth below.

 

Section 4.1                                    Organization and Qualification. 
Each of the Debtors and each of their Subsidiaries (a) is a duly organized and
validly existing public limited corporation, limited liability company, exempted
company, corporation, limited partnership or other such form of entity, as the
case may be, and, if applicable, in good standing (or the equivalent thereof)
under the Laws of the jurisdiction of its incorporation or organization (except
where the failure to have such authority or qualification would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect), (b) has the public limited corporate, limited liability company,
exempted company, corporate, limited partnership or other applicable power and
authority to own its property and assets and to transact the business in which
it is currently engaged and presently proposes to engage and (c) except where
the failure to have such authority or qualification would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the conduct of its business as currently conducted
requires such qualifications.

 

Section 4.2                                    Corporate Power and Authority. 
Each of the Debtors has the requisite power and authority (corporate or
otherwise) (i) (A) subject to entry of the Rights Offering Approval Order, the
Confirmation Order, and any other applicable orders of the Bankruptcy Court, to
enter into, execute and deliver this Agreement and to perform the Rights
Offering Approval Obligations and (B) subject to entry of the Rights Offering
Approval Order, the Confirmation Order, and any other applicable orders of the
Bankruptcy Court, to perform each of its other obligations hereunder and
(ii) subject to entry of the Rights Offering Approval Order, the Confirmation
Order, and any other applicable orders of the Bankruptcy Court, to consummate
the transactions contemplated herein and in the Plan, to enter into, execute and
deliver all agreements to which it will be a party as contemplated by this
Agreement and the Plan (this Agreement, the Plan, the Disclosure Statement, the
debtor-in-possession credit agreement for the DIP Facility to be entered into in
accordance with the DIP Orders, the Exit Facilities, and such other agreements
and any Plan supplements or documents referred to herein or therein or hereunder
or thereunder, collectively with the Restructuring Support Agreement, the
“Transaction Agreements”) and to perform its obligations under each of the
Transaction Agreements (other than this Agreement).  Subject to the receipt of
the foregoing Orders, as applicable, the execution and delivery of this
Agreement and each of the other Transaction Agreements and the consummation of
the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of the Debtors and no
other corporate proceedings on the part of the Debtors are or will be

 

18

--------------------------------------------------------------------------------



 

necessary to authorize this Agreement or any of the other Transaction Agreements
or to consummate the transactions contemplated hereby or thereby.

 

Section 4.3                                    Execution and Delivery;
Enforceability.  Each of the Debtors that has entered into this Agreement or any
other Transaction Agreement, as applicable, has the requisite power and
authority (corporate or otherwise) to enter into, execute and deliver this
Agreement and, subject to entry of the Confirmation Order, each other
Transaction Agreement to which it is a party.  This Agreement will constitute,
and each other Transaction Agreement upon execution will constitute, valid and
legally binding obligations of the Debtors, as applicable, that are parties
hereto or thereto, enforceable against the Debtors, as applicable, in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

Section 4.4                                    Authorized and Issued Equity
Interests.

 

(a)                           All of the outstanding shares of capital stock of
each of the Debtors are duly authorized, validly issued, fully paid, and
nonassessable, and all such shares (other than those of the Company) are owned
by the Company or another wholly owned subsidiary of the Company free and clear
of all liens, preemptive rights, rights of first refusal, subscription, and
similar rights that would not be cancelled and extinguished on or prior to the
Effective Date except as shall be permitted under the Plan or as shall be
described in the Disclosure Statement (including liens granted under the exit
financing obtained by the Debtors).

 

(b)                           Except as set forth in the Company SEC Documents,
the Company Organizational Documents and this Agreement, as of the Closing Date,
none of the Debtors or any of their respective Subsidiaries will be party to or
otherwise bound by or subject to any outstanding option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking (including any
preemptive right) that (i) obligates the Debtors or their respective
Subsidiaries to issue, deliver, sell or transfer, or repurchase, redeem or
otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any units or shares of the capital
stock of, or other equity or voting interests in, any of the Debtors or their
respective Subsidiaries or any security convertible or exercisable for or
exchangeable into any units or capital stock of, or other equity or voting
interest in, any of the Debtors or their respective Subsidiaries, (ii) obligates
any of the Debtors or their respective Subsidiaries to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking, (iii) restricts the Transfer of any units
or shares of capital stock of any of the Debtors or their respective
Subsidiaries (other than any restrictions included in the Exit Facilities or any
corresponding pledge agreement or in the organizational documents of any joint
venture of the Debtors or their subsidiaries) or (iv) relates to the voting of
any equity interests in any of the Debtors or their respective Subsidiaries,
except as to voting rights attendant to any such equity interests or as set
forth in the organizational documents thereof.

 

Section 4.5                                    The Rights Offering Notes.  The
Rights Offering Notes to be purchased by the Commitment Parties from the Debtors
will (A) on the Closing Date, be in the form contemplated by the indenture
governing such Rights Offering Notes, have been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture governing such Rights Offering
Notes and (B) at the Closing Date, will have been duly executed by the Debtors
and, when

 

19

--------------------------------------------------------------------------------



 

authenticated in the manner provided for in the Indenture governing such Rights
Offering Notes and delivered against payment of the purchase price therefor,
will constitute valid and binding obligations of the Company, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws limiting creditors’ rights generally or by equitable principles
relating to enforceability.  The guarantees by the guarantors (the “Guarantees”)
on the Closing Date when issued will be in the respective forms contemplated by
the Indenture governing such Guarantee and have been duly authorized for
issuance pursuant to the Indenture governing such Guarantee; the Guarantees, at
the Closing Date, have been duly executed by each of the guarantors and, when
the applicable Rights Offering Notes have been authenticated in the manner
provided for in the Indenture governing such Guarantee and issued and delivered
against payment of the purchase price therefor, such Guarantee will constitute a
valid and binding agreement of the applicable guarantor, enforceable against
such guarantor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 4.6                                    No Conflict.  Assuming the
consents described in clauses (a) through (e) of Section 4.7 are obtained, the
execution and delivery by the Company and, if applicable, any other Debtor, of
this Agreement, the Plan and the other Transaction Agreements, the compliance by
the Company and, if applicable, any other Debtor, with the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein
will not (a) conflict with, or result in a breach, modification or violation of,
any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time, or both), or result, except to the extent
specified in the Plan, in the acceleration of, or the creation of any Lien
under, or cause any payment or consent to be required under any Contract to
which any Debtor will be bound as of the Closing Date after giving effect to the
Plan or to which any of the property or assets of any Debtor will be subject as
of the Closing Date after giving effect to the Plan, (b) result in any violation
of the provisions of any of the Debtors’ organizational documents (in the case
of each of (a) and (b), other than, for the avoidance of doubt, a breach or
default that would be triggered as a result of the Cases or the Company’s or any
Debtor’s undertaking to implement the Restructuring Transactions through the
Cases), or (c) result in any violation of any Law or Order applicable to any
Debtor or any of their properties, except in each of the cases described in
clause (a) or (c) for any conflict, breach, modification, violation, default,
acceleration or Lien which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and would not
materially and adversely affect the ability of the Debtors to perform their
obligations under, or to consummate the transactions contemplated by, the
Transaction Agreements, including the Rights Offering.

 

Section 4.7                                    Consents and Approvals.  No
consent, approval, authorization, Order, registration or qualification of or
with any Governmental Entity having jurisdiction over any of the Debtors or any
of their properties is required for the execution and delivery by the Company
and, to the extent relevant, the other Debtors, of this Agreement, the Plan and
the other Transaction Agreements, the compliance by the Company and, to the
extent relevant, the other Debtors, with the provisions hereof and thereof and
the consummation of the transactions contemplated herein and therein, except for
(a) the entry of the Rights Offering Approval Order authorizing the Debtors to
assume this Agreement and perform the Rights Offering Approval Obligations,
(b) entry by the Bankruptcy Court, or any other court of competent jurisdiction,
of Orders as may be necessary in the Cases from time-to-time; (c) the entry of
the Confirmation Order, (d) filings, notifications,

 

20

--------------------------------------------------------------------------------



 

authorizations, approvals, consents, clearances or termination or expiration of
all applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement, (e) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or “Blue Sky” Laws in connection with the purchase of the
Unsubscribed Notes by the Commitment Parties, the issuance of the Subscription
Rights, the issuance of the Rights Offering Notes pursuant to the exercise of
the Subscription Rights or the issuance of Rights Offering Notes as payment of
the Commitment Payment and (f) any consents, that if not made or obtained, would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.8                                    Arm’s-Length.  The Debtors
acknowledge and agree that (a) each of the Commitment Parties is acting solely
in the capacity of an arm’s-length contractual counterparty to the Debtors with
respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering) and not as a financial advisor or
a fiduciary to, or an agent of, the Company or any of its Subsidiaries and
(b) no Commitment Party is advising the Company or any of its Subsidiaries as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.

 

Section 4.9                                    Financial Statements.  The
audited consolidated balance sheets of the Company as at December 31, 2018 and
the related consolidated statements of operations and of cash flows for the
fiscal year then ended, as filed with the SEC (the “Financial Statements”), in
each case, present fairly in all material respects the consolidated financial
condition of the Company as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended.  All
such Financial Statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein).

 

Section 4.10                             Company SEC Documents.  The Debtors and
each of their Subsidiaries, if applicable, have filed with or furnished to the
SEC all reports, schedules, forms, statements and other documents (including
exhibits and other information incorporated therein) required to be filed or
furnished by them since December 31, 2017 under the Exchange Act or the
Securities Act. As of their respective dates, and, if amended, as of the date of
the last such amendment, each of the Company SEC Documents, including any
financial statements or schedules included therein, (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in such Company SEC Document or necessary in order to make the
statements in such Company SEC Document, in light of the circumstances under
which they were made, not misleading and (b) complied in all material respects
with the applicable requirements of the Exchange Act, the Securities Act and the
Sarbanes-Oxley Act of 2002 (“SOX”), as the case may be, and the applicable
rules and regulations of the SEC under the Exchange Act, the Securities Act and
SOX, as the case may be.

 

Section 4.11                             Absence of Certain Changes.  Since
December 31, 2018, no event, development, occurrence, circumstance, effect,
condition, result, state of facts or change has occurred or exists that has had
or would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

21

--------------------------------------------------------------------------------



 

Section 4.12                             No Violation; Compliance with Laws. 
(a) The Company is not in violation of its charter or bylaws, and (b) no other
Debtor or any of its Subsidiaries is in violation of its respective charter or
bylaws, certificate of formation or limited liability company operating
agreement or similar organizational document in any material respect. None of
the Debtors or their Subsidiaries is or has been at any time since December 31,
2017 in violation of any Law or Order, except for any such violations that have
not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 4.13                             Legal Proceedings.  Other than the
Cases and any adversary proceedings or contested motions commenced in connection
therewith, (a) there are no material legal, governmental, administrative,
judicial or regulatory investigations, audits, actions, suits, claims,
arbitrations, demands, demand letters, claims, notices of noncompliance or
violations, or proceedings (“Legal Proceedings”) pending or, to the Knowledge of
the Company, threatened to which any of the Debtors or their Subsidiaries is a
party or to which any property of any of the Debtors or their Subsidiaries is
the subject which, if adversely determined, could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and would not
materially and adversely affect the ability of the Debtors to perform their
obligations under, or to consummate the transactions contemplated by, the
Transaction Agreements, including the Rights Offering, and (b) no event,
development, occurrence, circumstance, effect, condition, result, state of facts
or change has occurred or circumstances exist that may give rise to, or serve as
a basis for, any such Legal Proceeding, in each case that in any manner draws
into question the validity or enforceability of this Agreement, the Plan or the
other Transaction Agreements or that would reasonably be expected to have, in
the aggregate, a Material Adverse Effect.

 

Section 4.14                             Labor Relations.  Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (a) There are no strikes or other labor disputes pending or, to
the Knowledge of the Company, threatened against any of the Debtors or their
respective Subsidiaries; (b) to the Knowledge of the Company, the hours worked
and payments made to employees of any of the Debtors or any of their respective
Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938
or any other applicable Law dealing with such matters; (c) all payments due from
any of the Debtors or their Subsidiaries or for which any claim may be made
against any of the Debtors or their Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of any of the Debtors or their respective
Subsidiaries, as applicable, to the extent required by GAAP; (d) each of the
Debtors and their Subsidiaries has complied and is currently in compliance with
all Laws and legal requirements in respect of personnel, employment and
employment practices (including for purposes of classification); and (e) the
Debtors and their respective Subsidiaries have not and are not engaged in any
unfair labor practice. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the consummation of
the transactions contemplated by the Transaction Agreements will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which any of the Debtors
(or any predecessor) or any of their respective Subsidiaries is a party or by
which any of the Debtors (or any predecessor) or any of their respective
Subsidiaries is bound.

 

Section 4.15                             Intellectual Property.  Except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of the Debtors and each of

 

22

--------------------------------------------------------------------------------



 

their Subsidiaries owns, or possesses the right to use, all of the patents,
patent rights, trademarks, service marks, trade names, copyrights, mask works,
domain names, and any and all applications or registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without infringement
upon the rights of any other Person (of which any of the Debtors and their
Subsidiaries has been notified in writing), (b) to the Knowledge of the Company,
none of the Debtors nor their respective Subsidiaries nor any Intellectual
Property Right, proprietary right, product, process, method, substance, part, or
other material now employed, sold or offered by or contemplated to be employed,
sold or offered by such Person, is interfering with, infringing upon,
misappropriating or otherwise violating any valid Intellectual Property Rights
of any Person, and (c) no claim or litigation regarding any of the foregoing is
pending or, to the Knowledge of the Company, threatened.

 

Section 4.16                             Title to Real and Personal Property.

 

(a)                                 Real Property.  Each of the Debtors and each
of their respective Subsidiaries has valid fee simple title to, or a valid
leasehold interest in, or valid easements or other limited property interests
in, all of its Real Properties and has valid title to its personal properties
and assets, in each case, except for Permitted Liens and except for defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes, and except where the failure (or failures) to have such title
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; provided, however, the enforceability of the Debtors’
leasehold title in any leased Real Properties may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws affecting creditor’s rights generally or general principles of
equity, including the Cases. To the Knowledge of the Company, all such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)                                 Leased Real Property. Other than as a
consequence of the Cases, each of the Debtors and each of their respective
Subsidiaries is in compliance with all obligations under all leases to which it
is a party that have not been rejected in the Cases, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and none of the Debtors or their
Subsidiaries has received written notice of any good faith claim asserting that
such leases are not in full force and effect, except leases in respect of which
the failure to be in full force and effect would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each of the
Debtors and each of their Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(c)                                  Personal Property. Other than as a
consequence of the Cases, each of the Debtors and each of their Subsidiaries
owns or possesses the right to use all of its personal property, including all
Intellectual Property Rights and all licenses and rights with respect to any of
the foregoing used in the conduct of their businesses, without any conflict (of
which any of the Debtors and their Subsidiaries has been notified in writing)
with the rights of others, and free from any burdensome restrictions on the
present conduct of the Debtors or their respective Subsidiaries, as

 

23

--------------------------------------------------------------------------------



 

the case may be, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.17                             No Undisclosed Relationships.  There
are no Contracts or other direct or indirect relationships existing as of the
date hereof between or among any of the Debtors or their Subsidiaries, on the
one hand, and any director, officer or greater than five percent (5%)
stockholder of any of the Debtors, or Affiliate thereof, on the other hand that
is required by the Exchange Act to be described in the Company’s filings with
the SEC and that is not so described.  A correct and complete copy of any
Contract existing as of the date hereof between or among any of the Debtors or
their Subsidiaries, on the one hand, and any director, officer or greater than
five percent (5%) stockholder of any of the Debtors or their Subsidiaries, or
Affiliate thereof, on the other hand, that is required by the Exchange Act to be
described in the Company’s filings with the SEC is filed as an exhibit to, or
incorporated by reference as indicated in, the Annual Report on Form 10-K for
the fiscal year ended December 31, 2018 or such subsequently filed Quarterly
Report on Form 10-Q or Current Report on Form 8-K.

 

Section 4.18                             Licenses and Permits.  The Debtors and
their Subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, have made all declarations and filings with and have
maintained all financial assurances required by, the appropriate Governmental
Entities that are necessary for the ownership or lease of their respective
properties and the conduct of the business, except where the failure to possess,
make or give the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  None of the Debtors or their
Subsidiaries (a) has received notice of any revocation or modification of any
such license, certificate, permit or authorization or (b) has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course except to the extent that any of the foregoing
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.19                             Environmental.  Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, claim, demand, request for information,
Order, complaint or penalty has been received by any of the Debtors or their
Subsidiaries, and there are no Legal Proceedings pending or, to the Knowledge of
the Company, threatened which allege a violation of or liability under any
Environmental Laws  (including with respect to exposure to Hazardous Materials),
in each case relating to any of the Debtors or their Subsidiaries, (b) each
Debtor and each of their respective Subsidiaries has received (including timely
application for renewal of the same), and maintained in full force and effect,
all environmental permits, licenses and other approvals, and has maintained all
financial assurances, in each case to the extent necessary for its operations to
comply with all applicable Environmental Laws and is, and since January 1, 2017,
has been, in compliance with the terms of such permits, licenses and other
approvals and with all applicable Environmental Laws, (c) to the Knowledge of
the Company, no Hazardous Material is located at, on or under any property
currently or formerly owned, operated or leased by any of the Debtors or their
Subsidiaries that has given rise or would reasonably be expected to give rise to
any cost, liability or obligation of any of the Debtors under any Environmental
Laws, (d) to the Knowledge of the Company, no Hazardous Material has been
Released, generated, owned, treated, stored, transported or handled by any of
the Debtors or their Subsidiaries, and none of the Debtors or their Subsidiaries
has arranged for or permitted the disposal of Hazardous Material at any location
in a manner that has given rise or would reasonably

 

24

--------------------------------------------------------------------------------



 

be expected to give rise to any cost, liability or obligation of any of the
Debtors or their Subsidiaries under any Environmental Laws, and (e) no
agreements in which any of the Debtors or their Subsidiaries has expressly
assumed responsibility for any known obligation of any other Person arising
under or relating to Environmental Laws that remains unresolved. 
Notwithstanding the generality of any other representations and warranties in
this Agreement, the representations and warranties in this Section 4.19
constitute the sole and exclusive representations and warranties in this
Agreement with respect to any environmental, health or safety matters, including
any arising under or relating to Environmental Laws.

 

Section 4.20                             Taxes.

 

(a)                                       Except as would not reasonably be
expected to be material to the Debtors and their Subsidiaries taken as a whole,
(i) each of the Debtors and their Subsidiaries have filed or caused to be filed
all U.S. federal, state, provincial, local and non-U.S. Tax returns required to
have been filed by it and (ii) taken as a whole, each such Tax return is true
and correct.

 

(b)                                       Each of the Debtors and their
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due) with respect to all periods or portions thereof
ending on or before the date hereof, which Taxes, if not paid or adequately
provided for, would reasonably be expected to be material to the Debtors taken
as a whole, excluding Taxes being contested in good faith by appropriate
proceedings and for which the Debtors or their Subsidiaries have set aside on
their books adequate reserves in accordance with GAAP.

 

(c)                                        As of the date hereof, with respect
to the Debtors, other than in connection with the Cases and other than Taxes or
assessments that are being contested in good faith and are not expected to
result in significant negative adjustments that would be material to the Debtors
taken as a whole, (i) no claims have been asserted in writing with respect to
any material Taxes, (ii) no presently effective waivers or extensions of
statutes of limitation with respect to Taxes have been given or requested and
(iii) no Tax returns are being examined by, and no written notification of
intention to examine has been received from, the IRS or any other Governmental
Entity.

 

(d)                                       None of the Debtors nor any of their
Subsidiaries will be required to include any material item of income in, or
exclude any material item of deduction from, taxable income for a taxable period
(or portion thereof) ending after the Closing Date as a result of any
(1) installment sale or open transaction disposition made or entered into prior
to the Closing, (2) prepaid amount received prior to the Closing, (3) election
under Section 108(i) of the Code (or any similar provision of state, local or
non-U.S. Law), or (4) any adjustment pursuant to Section 481(a) of the Code (or
any similar provision of state, local or non-U.S. Law) made or requested prior
to the Closing or, to the Knowledge of the Company, proposed by any Governmental
Entity prior to the Closing.  None of the Debtors and their Subsidiaries has any
material liability pursuant to or attributable to Section 965 of the Code.

 

(e)                                        The Debtors and each Subsidiary have
complied in all material respects with all applicable laws, rules, and
regulations relating to the payment and withholding of Taxes,

 

25

--------------------------------------------------------------------------------



 

and have, within the time and in the manner prescribed by law, withheld from
employee wages and paid over to the proper Governmental Entity all material
required amounts.

 

Section 4.21                             Employee Benefit Plans.

 

(a)                                 None of the Debtors nor any of their ERISA
Affiliates sponsor, maintain, contribute to, or has an obligation to contribute
to, or has any outstanding liability (contingent or otherwise) to any
Multiemployer Plan or any plan that is subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA, other than the Trico Industries Inc.
Retirement Plan. No condition exists that could reasonably be expected to result
in any material liability or obligation (contingent or otherwise) to the Debtors
under Title IV of ERISA (other than required premium payments or contributions
in the normal course). No Company Benefit Plan has any Unfunded Pension
Liability in excess of $7.0 million with respect to any single Company Benefit
Plan and in excess of $10.0 million with respect to all Company Benefit Plans. 
The Deferred Compensation Liabilities are unfunded and would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect to the Debtors.

 

(b)                                 As of December 31, 2018, no single Foreign
Plan that is a defined benefit employee pension plan (within the meaning of U.S.
Accounting Standards Codification Topic 715-30) has unfunded liabilities in
excess of $30.0 million, and the aggregate of unfunded liabilities for all
Foreign Plans that are defined benefit employee pension plans are not in excess
of $50.0 million.

 

(c)                                  Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect to the
Debtors, there are no pending, or to the Knowledge of the Company, threatened
claims, sanctions, actions or lawsuits, asserted or instituted against any
Company Benefit Plan or Foreign Plan or any Person as fiduciary or sponsor of
any Company Benefit Plan, or Foreign Plan in each case other than claims for
benefits in the normal course.

 

(d)                                 Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect to the
Debtors, none of the Company Benefit Plans or Foreign Plans obligates any Debtor
or any Debtor Subsidiary to provide, nor has any Debtor or any of their
respective Subsidiaries promised or agreed to provide or otherwise has any
liability (contingent or otherwise) with respect to, retiree or post-employment
health, welfare or life insurance or benefits, other than as required under
Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the Code or any
similar Law for which the covered Person pays the full cost of coverage.

 

(e)                                  Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect to the
Debtors, (i) all compensation and benefit arrangements of the Debtors and their
respective Subsidiaries and all Company Benefits Plans and Foreign Plans comply
and have complied in both form and operation with their terms and all applicable
Laws and legal requirements and (ii) none of the Debtors has any obligation to
provide any individual with a “gross up” or similar payment in respect of any
Taxes that may become payable under Section 409A or 4999 of the Code. Other than
the Change in Control Agreements covering certain executives of the Company that
have been previously disclosed to the Commitment Parties, no compensation or
benefit plan, practice, program, policy, agreement, or arrangement exists that
as a result of the Cases or any transactions related thereto,

 

26

--------------------------------------------------------------------------------



 

including the transactions contemplated by this Agreement, could reasonably be
expected to result in the acceleration of the time of payment or vesting, or an
increase in the amount of compensation or benefit due to any employee, director,
or other service provider of any of the Debtors or any of their Subsidiaries.

 

Section 4.22                             Internal Control Over Financial
Reporting.  The Company has established and maintains a system of internal
control over financial reporting (as defined in
Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP and to the Knowledge of the Company, there are no material weaknesses in
the Company’s internal control over financial reporting as of the date hereof.

 

Section 4.23                             Disclosure Controls and Procedures. 
The Company maintains disclosure controls and procedures (within the meaning of
Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act) designed to
ensure that information required to be disclosed by the Company in the reports
that it files and submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure.

 

Section 4.24                             Material Contracts.  Other than as a
result of a rejection motion filed by any of the Debtors in the Cases, all
Material Contracts are valid, binding and enforceable by and against the Debtor
party thereto and, to the Knowledge of the Company, each other party thereto,
and no written notice to terminate, in whole or part, any Material Contract has
been delivered to any of the Debtors.  Other than as a result of the filing of
the Cases or any rejection motion filed by any of the Debtors in the Cases, none
of the Debtors nor, to the Knowledge of the Company, any other party to any
Material Contract, is in material default or breach under the terms thereof.
Each Material Contract has been publicly filed with the SEC.

 

Section 4.25                             No Unlawful Payments.  Since January 1,
2014, none of the Debtors, their respective Subsidiaries or, to the Knowledge of
the Company, any joint ventures of which the Debtors or their respective
subsidiaries own at least forty-nine percent (49%) interest (such joint
ventures, together with the Subsidiaries of such joint ventures, the “Joint
Ventures”) nor, to the Knowledge of the Company, any of their respective
directors, officers, employees or agents has in any material respect: (a) used
any funds of any of the Debtors or their respective Subsidiaries or, to the
Knowledge of the Company, the Joint Ventures for any unlawful contribution,
gift, entertainment or other unlawful expense, in each case relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee; (c) otherwise violated or
is in violation of any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (“FCPA”), or the UK
Bribery Act 2010; or (d) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment. No material Legal Proceeding by or
before any Governmental Entity or any arbitrator involving any of the Debtors,
their respective Subsidiaries and the Joint Ventures with respect to the FCPA,
UK Bribery Act 2010 or similar applicable anti-corruption laws is pending or, to
the Knowledge of the Company, threatened.  The Debtors, their respective
Subsidiaries and to the

 

27

--------------------------------------------------------------------------------



 

Knowledge of the Company, the Joint Ventures have implemented and maintain in
effect policies and procedures designed to ensure compliance by the Debtors,
their respective Subsidiaries and the Joint Ventures and their respective
directors, officers, employees and agents with the FCPA, UK Bribery Act 2010 and
any other applicable anti-corruption laws.

 

Section 4.26                             Compliance with Money Laundering and
Sanctions Laws.

 

(a)                                 The operations of the Debtors and their
respective Subsidiaries and, to the Knowledge of the Company, the Joint Ventures
are and, since January 1, 2014 have been at all times, conducted in compliance
in all material respects with applicable financial recordkeeping and reporting
requirements of the U.S. Currency and Foreign Transactions Reporting Act of
1970, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), the money laundering statutes of all jurisdictions in which
the Debtors, their respective Subsidiaries and the Joint Ventures operate (and
the rules and regulations promulgated thereunder) and any related or similar
Laws (collectively, the “Money Laundering Laws”) and no material Legal
Proceeding by or before any Governmental Entity or any arbitrator involving any
of the Debtors or their respective Subsidiaries, or, to the Knowledge of the
Company, the Joint Ventures with respect to Money Laundering Laws is pending or,
to the Knowledge of the Company, threatened. The Debtors, their respective
Subsidiaries and, to the Knowledge of the Company, the Joint Ventures, have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Debtors, their respective Subsidiaries, and the Joint
Ventures, and their respective directors, officers, employees and agents with
applicable Money Laundering Laws.

 

(b)                                 None of the Debtors, their Subsidiaries or
to the Knowledge of the Company, the Joint Ventures nor, to the Knowledge of the
Company, any of their respective directors, officers, employees or other Persons
acting on their behalf with express authority to so act is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.  None of the Debtors, their respective Subsidiaries,
nor, to the Knowledge of the Company, the Joint Ventures, nor to the Knowledge
of the Company, any of their respective current or former directors, officers,
employees, agents, Controlled Affiliates or other Persons acting on their behalf
with express authority to so act, has engaged since January 1, 2014, or is
engaged, in any transaction(s) or activities which would result in a violation
of Sanctions in any material respect. The Company will not directly or
indirectly use the proceeds of the Rights Offering, or lend, contribute or
otherwise make available such proceeds to any other Debtor, its Subsidiaries,
joint venture partner (including the Joint Ventures) or other Person, for the
purpose of financing the activities of any Person that, to the Knowledge of the
Company, is currently subject to any Sanctions. No material Legal Proceeding by
or before any Governmental Entity or any arbitrator involving any of the
Debtors, their respective Subsidiaries and the Joint Ventures with respect to
Sanctions is pending or, to the Knowledge of the Company, threatened.  The
Debtors, their respective Subsidiaries and, to the Knowledge of the Company, the
Joint Ventures, have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Debtors, their respective Subsidiaries and
the Joint Ventures, and their respective directors, officers, employees and
agents with applicable Sanctions.

 

Section 4.27                             No Broker’s Fees.  None of the Debtors
or any of their respective Subsidiaries is a party to any Contract with any
Person (other than this Agreement) that would

 

28

--------------------------------------------------------------------------------



 

give rise to a valid claim against the Commitment Parties for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offering
or the sale of the Unsubscribed Notes.

 

Section 4.28                             Investment Company Act.  None of the
Debtors or any of their respective Subsidiaries is, or immediately after giving
effect to the consummation of the Restructuring will be, an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended (the “Investment Company Act”), and this conclusion is based on
one or more bases or exclusions other than Sections 3(c)(1) and 3(c)(7) of the
Investment Company Act, including that none of the Debtors or their Subsidiaries
comes within the basic definition of ‘investment company’ under section
3(a)(1) of the Investment Company Act.

 

Section 4.29                             Insurance.  Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) the Debtors and their respective Subsidiaries have insured
their properties and assets against such risks and in such amounts as are
customary for companies engaged in similar businesses in similar geographies;
(b) all premiums due and payable in respect of material insurance policies
maintained by the Debtors and their respective Subsidiaries have been paid;
(c) the Company reasonably believes that the insurance maintained by or on
behalf of the Debtors and their respective Subsidiaries is adequate in all
material respects; and (d) as of the date hereof, to the Knowledge of the
Company, none of the Debtors or their respective Subsidiaries has received
notice from any insurer or agent of such insurer with respect to any material
insurance policies of the Debtors or their respective Subsidiaries of any
cancellation or termination of such policies, other than such notices which are
received in the ordinary course of business or for policies that have expired in
accordance with their terms.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

 

Each Commitment Party, severally (in accordance with its Commitment Percentage)
and not jointly, represents and warrants as to itself only (unless otherwise set
forth herein, as of the date of this Agreement and as of the Closing Date) as
set forth below.

 

Section 5.1                              Organization.  Such Commitment Party is
a legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the Laws of its jurisdiction of
incorporation or organization.

 

Section 5.2                              Organizational Power and Authority. 
Such Commitment Party has the requisite power and authority (corporate or
otherwise) to enter into, execute and deliver this Agreement and each other
Transaction Agreement to which such Commitment Party is a party and to perform
its obligations hereunder and thereunder and has taken all necessary action
(corporate or otherwise) required for the due authorization, execution, delivery
and performance by it of this Agreement and the other Transaction Agreements.

 

Section 5.3                              Execution and Delivery;
Enforceability.  This Agreement and each other Transaction Agreement to which
such Commitment Party is a party (a) has been, or prior to its execution and
delivery will be, duly and validly executed and delivered by such Commitment
Party

 

29

--------------------------------------------------------------------------------



 

and (b) assuming due and valid execution and delivery hereof and thereof by the
Company and the other Debtors (as applicable) will constitute valid and legally
binding obligations of such Commitment Party, enforceable against such
Commitment Party in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar Laws limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

Section 5.4                                    No Conflict.  Assuming that the
consents referred to in clauses (a) and (b) of Section 5.5 are obtained, the
execution and delivery by such Commitment Party of this Agreement and each other
Transaction Agreement to which such Commitment Party is a party, the compliance
by such Commitment Party with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (a) will not
conflict with, or result in breach, modification, termination or violation of,
any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time or both), or result in the acceleration of, or
the creation of any Lien under, any Contract to which such Commitment Party is
party or is bound or to which any of the property or assets or such Commitment
Party are subject, (b) will not result in any violation of the provisions of the
certificate of incorporation or bylaws (or comparable constituent documents) of
such Commitment Party and (c) will not result in any material violation of any
Law or Order applicable to such Commitment Party or any of its properties,
except in each of the cases described in clauses (a) or (c), for any conflict,
breach, modification, termination, violation, default, acceleration or Lien
which would not reasonably be expected, individually or in the aggregate, to
prohibit, materially delay, or materially and adversely impact such Commitment
Party’s performance of its obligations under this Agreement.

 

Section 5.5                                    Consents and Approvals.  No
consent, approval, authorization, Order, registration or qualification of or
with any Governmental Entity having jurisdiction over such Commitment Party or
any of its properties is required for the execution and delivery by such
Commitment Party of this Agreement and each other Transaction Agreement to which
such Commitment Party is a party, the compliance by such Commitment Party with
the provisions hereof and thereof and the consummation of the transactions
(including the purchase by such Commitment Party of its Commitment Percentage of
the Unsubscribed Notes or its portion of the Rights Offering Notes) contemplated
herein and therein, except (a) any consent, approval, authorization, Order,
registration or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay, or materially and adversely impact such Commitment Party’s
performance of its obligations under this Agreement and each other Transaction
Agreement to which such Commitment Party is a party and (b) filings,
notifications, authorizations, approvals, consents, clearances or termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement.

 

Section 5.6                                    No Registration. Such Commitment
Party understands that (a) any Unsubscribed Notes issued to such Commitment
Party, have not been registered under the Securities Act or any state or foreign
securities or “blue sky” laws by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
on, among other things, the bona fide nature of the investment intent and the
accuracy of such Commitment Party’s representations as expressed herein or
otherwise made pursuant hereto, and (b) such Unsubscribed Notes cannot be sold
unless subsequently registered under the Securities Act or an exemption from
registration is available.

 

30

--------------------------------------------------------------------------------



 

Section 5.7                                    Purchasing Intent.  Such
Commitment Party is acquiring the Unsubscribed Notes for its own account or
accounts or funds over which it holds voting discretion or exercises
discretionary investment management, not otherwise as a nominee or agent, and
not otherwise with the view to, or for resale in connection with, any
distribution thereof not in compliance with the Securities Act, any applicable
securities or “blue sky” laws of any state of the United States or other
applicable securities Laws, and such Commitment Party has no present intention
of selling, granting any other participation in, or otherwise distributing the
same, except in compliance with the Securities Act, any applicable securities or
“blue sky” laws of any state of the United States and any applicable securities
Laws.

 

Section 5.8                                    Sophistication; Investigation. 
Such Commitment Party has such knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
its investment in the Unsubscribed Notes.  Such Commitment Party understands and
accepts that its investment in the Unsubscribed Notes involve risks.  Such
Commitment Party has received such documentation as it has deemed necessary to
make an informed investment decision in connection with its investment in the
Unsubscribed Notes, has had adequate time to review such documents prior to
making its decision to invest, has had a full opportunity to ask questions of
and receive answers from the Company or any person or persons acting on behalf
of the Company concerning the terms and conditions of an investment in the
Company and has made an independent decision to invest in any Unsubscribed Notes
based upon the foregoing and other information available to it, which it has
deemed adequate for this purpose. With the assistance of each Commitment Party’s
own professional advisors, to the extent that such Commitment Party has deemed
appropriate, such Commitment Party has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in any
Unsubscribed Notes. Such Commitment Party understands and is able to bear any
economic risks associated with such investment. Except for the representations
and warranties expressly set forth in this Agreement or any other Transaction
Agreement, such Commitment Party has independently evaluated the merits and
risks of its decision to enter into this Agreement and disclaims reliance on any
representations or warranties, either express or implied, by or on behalf of any
Debtors.

 

Section 5.9                                    No Broker’s Fees.  Such
Commitment Party is not a party to any Contract with any Person (other than the
Transaction Agreements and any Contract giving rise to the Expense Reimbursement
hereunder) that would give rise to a valid claim against any of the Debtors for
a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the Unsubscribed Notes.

 

Section 5.10                             Sufficient Funds.  Such Commitment
Party has sufficient assets and the financial capacity to perform all of its
obligations under this Agreement, including the ability to fully exercise all
Subscription Rights that are issued to it pursuant to the Rights Offering and
fund such Commitment Party’s Rights Offering Backstop Commitment.

 

Section 5.11                             Additional Securities Law Matters.

 

(a)                                       Such Commitment Party has been advised
by the Company that the Unsubscribed Notes are characterized as “restricted
securities” under the Securities Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that such
Commitment Party must continue to bear the economic risk of the investment in
such

 

31

--------------------------------------------------------------------------------



 

Unsubscribed Notes, if applicable, unless the offer and sale of its Unsubscribed
Notes is subsequently registered under the Securities Act and all applicable
state or foreign securities or “blue sky” laws or an exemption from such
registration is available.

 

(b)                                       Such Commitment Party is either (i) a
“qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act or an “accredited investor” within the meaning of Rule 501(a) of
the Securities Act or (ii) not a “U.S. Person” as such term is defined in
Regulation S under the Securities Act.

 

(c)                                        No such Commitment Party, its
Affiliates or any person acting on its or any of their behalf has engaged, or
will engage, in any form of general solicitation or general advertising (within
the meaning of Rule 502(c) of the Securities Act) or directed selling efforts
(within the meaning of Regulations S) in connection with the offering of any
Unsubscribed Notes.

 

(d)                                       Such Commitment Party is not
purchasing any Unsubscribed Notes as a result of any advertisement, article,
notice or other communication regarding the Unsubscribed Notes published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or, to such Commitment Party’s knowledge, any other
general solicitation or general advertising (within the meaning of
Rule 502(c) of the Securities Act) or directed selling efforts (within the
meaning of Regulations S).

 

ARTICLE VI

 

ADDITIONAL COVENANTS

 

Section 6.1                                    Confirmation Order; Plan and
Disclosure Statement.  The Debtors shall support and make commercially
reasonable efforts, consistent with the Restructuring Support Agreement and the
Plan, to (a) obtain the entry of the Rights Offering Approval Order and, to the
extent it is a separate order therefrom, the Confirmation Order, and (b) cause
the Rights Offering Approval Order and, to the extent it is a separate order
therefrom, the Confirmation Order, to become a Final Order (and request that
such Order become effective immediately upon entry by the Bankruptcy Court
pursuant to a waiver of Rules 3020 and 6004(h) of the Bankruptcy Rules, as
applicable), consistent with the Bankruptcy Code, the Bankruptcy Rules, and the
Restructuring Support Agreement.  The Debtors shall provide counsel to the
Commitment Parties copies of any proposed pleadings seeking entry of the Rights
Offering Approval Order and, to the extent it is a separate order therefrom, the
Confirmation Order, the proposed Plan and the Disclosure Statement and any
proposed amendment, modification, supplement or change to the Plan or the
Disclosure Statement and a reasonable opportunity to review and comment on such
pleadings prior to such pleadings being filed with the Bankruptcy Court and
documents, and each such pleading, amendment, modification, supplement or change
to the Plan or the Disclosure Statement must be in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors.  The Debtors
shall provide to counsel to each of the Commitment Parties a copy of the
proposed Confirmation Order (together with copies of any briefs, pleadings and
motions related thereto) and a reasonable opportunity to review and comment on
such Order, briefs, pleadings and motions prior to such Order, briefs, pleadings
and motions being filed with the Bankruptcy Court, and such proposed Order,
briefs, pleadings and motions must be in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors.  The
Confirmation Order entered

 

32

--------------------------------------------------------------------------------



 

by the Bankruptcy Court shall be in form and substance reasonably acceptable to
the Requisite Commitment Parties and the Debtors.  Any amendments,
modifications, changes or supplements to the Confirmation Order, and any of the
pleadings seeking entry of such Order, shall be in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors.

 

Section 6.2                                    Reasonable Best Efforts.

 

(a)                                 Without in any way limiting any other
respective obligation of the Debtors or any Commitment Party in this Agreement,
each Party shall use reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, reasonably necessary, proper or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement and the Plan, including using reasonable best
efforts in:

 

(i)                                     timely preparing and filing all
documentation reasonably necessary to effect all necessary notices, reports and
other filings of such Person and to obtain as promptly as practicable all
consents, registrations, approvals, permits and authorizations necessary or
advisable to be obtained from any third party or Governmental Entity; and

 

(ii)                                  cooperating with the defense of any Legal
Proceedings in any way challenging (A) this Agreement (B) the Rights Offering
Approval Order and, to the extent it is a separate order therefrom, the
Confirmation Order, or (C) the consummation of the transactions contemplated
hereby and thereby, including seeking to have any stay or temporary restraining
Order entered by any Governmental Entity vacated or reversed; and

 

(b)                                 Subject to applicable Laws or applicable
rules relating to the exchange of information, and in accordance with the
Restructuring Support Agreement, the Commitment Parties and the Debtors shall
have the right to review in advance, and to the extent practicable each will
consult with the other on all of the information relating to Commitment Parties
or the Debtors, as the case may be, and any of their respective Subsidiaries,
that appears in any filing made with, or written materials submitted to, any
third party and/or Governmental Entity in connection with the transactions
contemplated by this Agreement or the Plan; provided, however, that the
Commitment Parties are not required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the
Bankruptcy Court.  Notwithstanding the foregoing, under no circumstances may any
Party make any public disclosure of any kind that would disclose either: (i) the
holdings of any Commitment Party (including Schedule I, which shall not be
publicly disclosed or filed) or (ii) the identity of any Commitment Party
without the prior written consent of such Commitment Party or the order of a
Bankruptcy Court or other court with competent jurisdiction; provided, that, the
Debtors may disclose such identities of the Commitment Parties, upon prior
consultation with the Commitment Parties, to the extent that, upon the advice of
counsel, they are required to do so by any governmental or regulatory authority
(including as it may be directed by the SEC) or court of competent jurisdiction.
In exercising the foregoing rights, the Parties shall act as reasonably and as
promptly as practicable.

 

33

--------------------------------------------------------------------------------



 

(c)                                  Nothing contained in this Section 6.2 shall
limit the ability of any Commitment Party to consult with the Debtors, to appear
and be heard, or to file objections, concerning any matter arising in the Cases
to the extent not inconsistent with the Transaction Agreements.

 

(d)                                 Notwithstanding anything to the contrary in
this Section 6.2, nothing in this Agreement will require Fidelity to make, seek
or receive any filings, notifications, consents, determinations, authorizations,
permits, approvals, licenses or the like, or provide any documentation or
information to any regulatory or self-regulatory body having jurisdiction over
the Company or Fidelity other than information that is already included in this
Agreement or is otherwise in the public domain.

 

Section 6.3                                    Blue Sky.  The Company shall, on
or before the Closing Date, use reasonable best efforts to obtain an exemption
for, or to qualify the offer and sale of the Unsubscribed Notes to the
Commitment Parties pursuant to this Agreement under applicable securities and
“Blue Sky” Laws of the states of the United States (or to obtain an exemption
from such qualification) and any applicable foreign jurisdictions, and shall
provide evidence of any such action so taken to the Commitment Parties on or
prior to the Closing Date.  The Company shall use reasonable best efforts to
timely make all filings and reports relating to the offer and sale of the
Unsubscribed Notes issued hereunder required under applicable securities and
“Blue Sky” Laws of the states of the United States.  The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 6.4.

 

Section 6.4                                    Use of Proceeds.  The Debtors
will apply the proceeds from the exercise of the Subscription Rights and the
sale of the Unsubscribed Notes for the purposes identified in the Plan.

 

Section 6.5                                    Unsubscribed Notes Legend. Each
certificate evidencing any Unsubscribed Notes shall be stamped or otherwise
imprinted with a legend (the “Legend”) in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

 

Section 6.6                                    Commitment Party Termination;
Replacement of Terminating Commitment Parties.

 

(a)                           Upon the exercise of a Partial Noteholder
Termination, the Commitment Parties and their respective Related Purchasers
(other than any Terminating Commitment Parties) shall have the right and
opportunity (but not the obligation), within ten (10) days (or such shorter
period as may be necessary to consummate the Rights Offering in compliance with
applicable

 

34

--------------------------------------------------------------------------------



 

securities laws and regulations) after receipt of written notice from the
Company to all Commitment Parties of such Partial Noteholder Termination, which
notice shall be given promptly following the occurrence of such Partial
Noteholder Termination and to all Commitment Parties substantially concurrently
(such period, the “Terminating Commitment Party Replacement Period”), to make
arrangements for one or more of the remaining Commitment Parties and/or their
respective Related Purchasers (other than the Terminating Commitment Parties) to
purchase all or any portion of the Available Notes (such purchase, a
“Terminating Commitment Party Replacement”) on the terms and subject to the
conditions set forth in this Agreement and in such amounts as may be agreed upon
by all of the Commitment Parties electing to purchase all or any portion of the
Available Notes (such Commitment Parties the “Replacing Terminating Commitment
Parties”).  Any Available Notes purchased by a Replacing Terminating Commitment
Party (and any commitment and applicable aggregate Note Purchase Price
associated therewith) shall be included, among other things, in the
determination of (x) the Unsubscribed Notes of such Replacing Terminating
Commitment Party for all purposes hereunder, (y) the Commitment Percentage of
such Replacing Terminating Commitment Party for purposes of Section 2.5(b) and
Section 3.1 and (z) the Rights Offering Backstop Commitment of such Replacing
Terminating Commitment Party for purposes of the definition of “Requisite
Commitment Parties.”  In the event the Commitment Parties and their respective
Related Purchasers (other than any Terminating Commitment Parties), fail to make
arrangements for one or more of the Commitment Parties and/or their respective
Related Purchasers (other than the Terminating Commitment Parties) to purchase
all of the Available Notes as described in this Section 6.6(a) within the
Terminating Commitment Party Replacement Period, then each of the Company and
the Requisite Commitment Parties Shall have the right to terminate this
Agreement.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if this Agreement is terminated with respect to a Commitment
Party that is a Terminating Commitment Party hereunder, it shall not be entitled
to any of the Commitment Payment applicable to such Terminating Commitment Party
and it shall be obligated to repay its ratable portion of the Commitment Payment
to any Replacing Terminating Commitment Parties ratably in proportion to their
respective Commitment Party Replacements (or, if there are no such Replacing
Commitment Parties and this Agreement is not terminated by the Debtors as to all
Commitment Parties under Section 9.3(b) hereof, whether or not the Commitment
Parties terminate the Agreement under Section 6.6(a) above, the Company);
provided, that, for the avoidance of doubt, such reduction shall not reduce the
amount of the Commitment Payment payable to each Commitment Party that is not a
Terminating Commitment Party.

 

(c)                                  Nothing in this Section 6.6 shall be deemed
to require a Commitment Party to pay more than its Commitment Percentage in its
purchase of the Unsubscribed Notes.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

Section 7.1                                    Conditions to the Obligations of
the Commitment Parties.  The obligations of each Commitment Party to consummate
the transactions contemplated hereby shall be subject to (unless waived in
accordance with Section 7.2) the satisfaction of the following conditions prior
to or at the Closing:

 

35

--------------------------------------------------------------------------------



 

(a)                                 Rights Offering Approval Order.  The
Bankruptcy Court shall have entered the Rights Offering Approval Order, which
shall be in form and substance satisfactory to the Requisite Commitment Parties,
and such Order shall be a Final Order.

 

(b)                                 Confirmation Order.  The Bankruptcy Court
shall have entered the Confirmation Order, which shall be in form and substance
reasonably satisfactory to the Requisite Commitment Parties, and such Order
shall be a Final Order.

 

(c)                                  Rights Offering.  The Rights Offering shall
have been conducted, in all material respects, in accordance with the Rights
Offering Approval Order, the Rights Offering Procedures, the Plan and this
Agreement, as applicable.

 

(d)                                 Effective Date.  The Effective Date shall
have occurred, or shall be deemed to have occurred concurrently with the
Closing, as applicable, in accordance with the terms and conditions in the Plan
and in the Confirmation Order.

 

(e)                                  Expense Reimbursement.  The Debtors shall
have paid all Expense Reimbursements accrued or anticipated to accrue through
the Closing Date pursuant to Section 3.2; provided, that invoices for such
Expense Reimbursement must have been received by the Debtors at least three
(3) Business Days prior to the Closing Date in order to be required to be paid
as a condition to Closing.

 

(f)                                   Antitrust Approvals.  All applicable
waiting periods under any Antitrust Laws, or imposed by any Antitrust Authority,
in connection with the transactions contemplated by this Agreement shall have
been terminated or expired and all authorizations, approvals, consents or
clearances under the Antitrust Laws or otherwise required by a Governmental
Entity in connection with the transactions contemplated by this Agreement shall
have been obtained.

 

(g)                                  No Legal Impediment to Issuance.  No Law or
Order shall have become effective or been enacted, adopted or issued by any
Governmental Entity that prohibits the implementation of the Plan or the
transactions contemplated by this Agreement;

 

(h)                                 Representations and Warranties.

 

(i)                                     The representations and warranties of
the Debtors contained in Sections 4.1 (Organization and Qualification), 4.2
(Corporate Power and Authority), 4.3 (Execution and Delivery; Enforceability),
4.4 (Authorized and Issued Equity Interests), 4.5 (Issuance), 4.6(b) (No
Conflict), 4.14 (Labor Relations), 4.19 (Environmental), 4.21 (Employee Benefit
Plans) and 4.27 (No Broker’s Fees) shall be true and correct in all material
respects on and as of the Closing Date after giving effect to the Plan (except
for such representations and warranties made as of a specified date, which shall
be true and correct in all material respects only as of the specified date).

 

(ii)                                  The representations and warranties of the
Debtors contained in this Agreement other than those referred to in clauses
(i) and (ii) above shall be true and correct (disregarding all materiality or
Material Adverse Effect qualifiers) on and as of the Closing Date after giving
effect to the Plan with the same effect as if made

 

36

--------------------------------------------------------------------------------



 

on and as of the Closing Date after giving effect to the Plan (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where the failure to be so
true and correct does not constitute, individually or in the aggregate, a
Material Adverse Effect.

 

(i)                                     Covenants.  The Debtors shall have
performed and complied, in all material respects, with all of their respective
covenants and agreements contained in this Agreement that contemplate, by their
terms, performance or compliance prior to the Closing Date.

 

(j)                                    Material Adverse Effect.  Since the date
of this Agreement, there shall not have occurred, and there shall not exist, any
event, development, occurrence, circumstance, effect, condition, result, state
of facts or change that has had or would be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(k)                                 Officer’s Certificate.  The Commitment
Parties shall have received on and as of the Closing Date a certificate of the
chief executive officer or chief financial officer of the Company confirming
that the conditions set forth in Sections 7.1(h) (Representations and
Warranties), (i) (Covenants) and (j) (Material Adverse Effect) have been
satisfied.

 

(l)                                     Funding Notice.  The Commitment Parties
shall have received the Funding Notice in accordance with the terms of
Section 2.5.

 

(m)                             Exit Facilities.  Each Exit Facility shall have
become effective, shall be for the amount set forth for such Exit Facility in
the Restructuring Support Agreement, if applicable, and shall otherwise be in
form and substance substantially in accordance with the Restructuring Support
Agreement, or as otherwise set forth in the Plan and reasonably acceptable to
the Requisite Commitment Parties.

 

(n)                                 Restructuring Support Agreement.  The
Restructuring Support Agreement remains in full force and effect in accordance
with its terms and shall not have been terminated in accordance with its terms.

 

Section 7.2                                    Waiver of Conditions to
Obligations of Commitment Parties.  All or any of the conditions set forth in
Section 7.1 may only be waived in whole or in part with respect to all
Commitment Parties by a written instrument executed by the Requisite Commitment
Parties in their sole discretion and if so waived, all Commitment Parties shall
be bound by such waiver, provided that any such waiver that would have the
effect of amending, restating, modifying, or changing this Agreement or any of
such Commitment Party’s rights hereunder in a manner that would otherwise
require any Commitment Party’s consent pursuant to Section 10.8 (other than any
such consent predicated on Section 10.8(d)(ii)) shall also require the consent
of such Commitment Party.

 

Section 7.3                                    Conditions to the Obligations of
the Debtors.  The obligations of the Debtors to consummate the transactions
contemplated hereby with the Commitment Parties is subject to (unless waived by
the Debtors) the satisfaction of each of the following conditions:

 

37

--------------------------------------------------------------------------------



 

(a)                                       Rights Offering Approval Order.  The
Bankruptcy Court shall have entered the Rights Offering Approval Order in form
and substance satisfactory to the Debtors.

 

(b)                                       Confirmation Order.  The Bankruptcy
Court shall have entered the Confirmation Order in form and substance
satisfactory to the Debtors.

 

(c)                                        Effective Date.  The Effective Date
shall have occurred, or shall be deemed to have occurred concurrently with the
Closing, as applicable, in accordance with the terms and conditions in the Plan
and in the Confirmation Order.

 

(d)                                       Antitrust Approvals.  All applicable
waiting periods under any Antitrust Laws, or imposed by any Antitrust Authority
in connection with the transactions contemplated by this Agreement shall have
been terminated or expired and all authorizations, approvals, consents or
clearances under the Antitrust Laws or otherwise required by any Governmental
Entity in connection with the transactions contemplated by this Agreement shall
have been obtained.

 

(e)                                        No Legal Impediment to Issuance.  No
Law or Order shall have become effective or been enacted, adopted or issued by
any Governmental Entity that prohibits the implementation of the Plan or the
transactions contemplated by this Agreement.

 

(f)                                         Representations and Warranties.  The
representations and warranties of the Commitment Parties contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct in all material respects only as of the
specified date), except where the failure to be so true and correct would not,
individually or in the aggregate, prevent or materially impede the Commitment
Parties from consummating the transactions contemplated by this Agreement.

 

(g)                                        Covenants.  The Commitment Parties
shall have performed and complied, in all material respects, with all of their
covenants and agreements contained in this Agreement and in any other document
delivered pursuant to this Agreement, except where the failure to perform or
comply would not, individually or in the aggregate, prevent or materially impede
the Commitment Parties from consummating the transactions contemplated by this
Agreement.

 

(h)                                       Exit Facilities.  Each Exit Facility
shall have become effective, shall be for the amount set forth for such Exit
Facility in the Restructuring Support Agreement, if applicable, and shall
otherwise be in form and substance substantially in accordance with the
Restructuring Support Agreement, or as otherwise set forth in the Plan and
reasonably acceptable to the Debtors (provided, that to the extent inconsistent
with the Restructuring Support Agreement or this Agreement, any economic
treatment provided thereunder shall be acceptable to the Company in its sole
discretion).

 

(i)                                           Restructuring Support Agreement. 
The Restructuring Support Agreement remains in full force and effect in
accordance with its terms and shall not have been terminated in accordance with
its terms.

 

38

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

INDEMNIFICATION AND CONTRIBUTION

 

Section 8.1                                    Indemnification Obligations.  The
Company and the other Debtors (the “Indemnifying Parties” and each, an
“Indemnifying Party”) shall, jointly and severally, indemnify and hold harmless
each Commitment Party and its Affiliates, equity holders, members, partners,
general partners, managers and its and their respective Representatives and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses, claims, damages, liabilities and costs and expenses (other than Taxes of
the Commitment Parties except to the extent otherwise provided for in this
Agreement) arising out of a claim asserted by a third-party (collectively,
“Losses”) that any such Indemnified Person may incur or to which any such
Indemnified Person may become subject arising out of or in connection with this
Agreement, including the Rights Offering Backstop Commitment, the Rights
Offering, the payment of the Commitment Payment or the use of the proceeds of
the Rights Offering, or any claim, challenge, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto, whether or not such proceedings are
brought by the Company, the other Debtors, their respective equity holders,
Affiliates, creditors or any other Person, and reimburse each Indemnified Person
upon demand for reasonable documented (with such documentation subject to
redaction to preserve attorney client and work product privileges) legal or
other third-party expenses incurred in connection with investigating, preparing
to defend or defending, or providing evidence in or preparing to serve or
serving as a witness with respect to, any lawsuit, investigation, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of the indemnification obligations set forth herein), irrespective
of whether or not the transactions contemplated by this Agreement or the Plan
are consummated or whether or not this Agreement is terminated; provided, that
the foregoing indemnity will not, as to any Indemnified Person, apply to Losses
(a) as to a Defaulting Commitment Party, its Related Parties or any Indemnified
Person related thereto, caused by a Commitment Party Default by such Commitment
Party, or (b) to the extent they are found by a final, non-appealable judgment
of a court of competent jurisdiction to arise from the fraud, bad faith, willful
misconduct or gross negligence of such Indemnified Person.

 

Section 8.2                                    Indemnification Procedure. 
Promptly after receipt by an Indemnified Person of notice of the commencement of
any claim, challenge, litigation, investigation or proceeding (an “Indemnified
Claim”), such Indemnified Person will, if a claim is to be made hereunder
against the Indemnifying Party in respect thereof, notify the Indemnifying Party
in writing of the commencement thereof; provided, that (a) the omission to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article VIII. 
In case any such Indemnified Claims are brought against any Indemnified Person
and it notifies the Indemnifying Party of the commencement thereof, the
Indemnifying Party will be entitled to participate therein, and, at its election
by providing written notice to such Indemnified Person, the Indemnifying Party
will be entitled to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such
Indemnified Person and the

 

39

--------------------------------------------------------------------------------



 

Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims.  Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable costs of investigation) unless
(i) such Indemnified Person shall have employed separate counsel (in addition to
any local counsel) in connection with the assertion of legal defenses in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the Indemnifying Party shall not be liable for the
expenses of more than one separate counsel representing the Indemnified Persons
who are parties to such Indemnified Claims (in addition to one local counsel in
each jurisdiction in which local counsel is required)), (ii) the Indemnifying
Party shall not have employed counsel reasonably acceptable to such Indemnified
Person to represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination and the basis for such determination, and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or
(iv) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person.

 

Section 8.3                                    Settlement of Indemnified
Claims.  In connection with any Indemnified Claim for which an Indemnified
Person is assuming the defense in accordance with this Article VIII, the
Indemnifying Party shall not be liable for any settlement of any Indemnified
Claims effected by such Indemnified Person without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).  If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a
final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement or judgment to
the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations
of, this Article VIII.  The Indemnifying Party shall not, without the prior
written consent of an Indemnified Person (which consent shall be granted or
withheld, conditioned or delayed in the Indemnified Person’s sole discretion),
effect any settlement of any pending or threatened Indemnified Claims in respect
of which indemnity or contribution has been sought hereunder by such Indemnified
Person unless (a) such settlement includes an unconditional release of such
Indemnified Person in form and substance satisfactory to such Indemnified Person
from all liability on the claims that are the subject matter of such Indemnified
Claims and (b) such settlement does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

Section 8.4                                    Contribution.  If for any reason
the foregoing indemnification is unavailable to any Indemnified Person or
insufficient to hold it harmless from Losses that are subject to

 

40

--------------------------------------------------------------------------------



 

indemnification pursuant to Section 8.1, then the Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Loss in such proportion as is appropriate to reflect not only the
relative benefits received by the Indemnifying Party, on the one hand, and such
Indemnified Person, on the other hand, but also the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations.  It is hereby agreed
that the relative benefits to the Indemnifying Party, on the one hand, and all
Indemnified Persons, on the other hand, shall be deemed to be in the same
proportion as (a) the total value received or proposed to be received by the
Company pursuant to the issuance and sale of the Unsubscribed Notes in the
Rights Offering contemplated by this Agreement and the Plan bears to (b) the
Commitment Payment paid to the Commitment Parties.  The Indemnifying Parties
also agree that no Indemnified Person shall have any liability based on their
comparative or contributory negligence or otherwise to the Indemnifying Parties,
any Person asserting claims on behalf of or in right of any of the Indemnifying
Parties, or any other Person in connection with an Indemnified Claim.

 

Section 8.5                                    Treatment of Indemnification
Payments.  All amounts paid by an Indemnifying Party to an Indemnified Person
under this Article VIII shall, to the extent permitted by applicable Law, be
treated as adjustments to the Per Note Purchase Price for all Tax purposes.  The
provisions of this Article VIII are an integral part of the transactions
contemplated by this Agreement and without these provisions the Commitment
Parties would not have entered into this Agreement.

 

Section 8.6                                    No Survival.  All
representations, warranties, covenants and agreements made in this Agreement
shall not survive the Closing Date except for covenants and agreements that by
their terms are to be satisfied after the Closing Date, which covenants and
agreements shall survive until satisfied in accordance with their terms.

 

ARTICLE IX

 

TERMINATION

 

Section 9.1                                    Consensual Termination.  This
Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing Date by mutual written consent of the
Debtors and the Requisite Commitment Parties.

 

Section 9.2                                    Automatic Termination;
Termination by the Commitment Parties.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, this Agreement shall terminate automatically without any further
action or notice by any Party at 5:00 p.m., New York City time on the fifth
(5th) Business Day following the occurrence of any of the following events;
provided that, the Requisite Commitment Parties may waive such termination or
extend any applicable dates in accordance with Section 10.7:

 

(i)                                     the Closing Date has not occurred
by 11:59 p.m., New York City time on November 30, 2019 (the “Outside Date”);

 

41

--------------------------------------------------------------------------------



 

(ii)                                  the Restructuring Support Agreement is
terminated in accordance with its terms (other than any termination pursuant to
Section 10(b) or Section 10(c) of the Restructuring Support Agreement);

 

(iii)                               a Commitment Party exercises its termination
rights pursuant to Section 10(b) or Section 10(c) of the Restructuring Support
Agreement (a “Partial Noteholder Termination”), provided, that, any such
termination of this Agreement on account thereof shall only be effective with
respect to such Commitment Party that exercised its termination rights under the
Restructuring Support Agreement (the “Terminating Commitment Parties”);

 

(iv)                              the Company or any of the other Debtors files
any motion, application or adversary proceeding (or any of the Company or any of
the other Debtors supports any such motion, application, or adversary proceeding
filed or commenced by any third party) challenging the validity or
enforceability, or seeking avoidance or subordination, of the Prepetition Notes
Claims; or

 

(v)                                 an acceleration of the obligations or
termination of commitments under the DIP Facility.

 

(b)                                 This Agreement may be terminated by the
Requisite Commitment Parties, upon written notice to the Company upon the
occurrence of any of the following events:

 

(i)                                     (A) the Company or the other Debtors
shall have breached any representation, warranty, covenant or other agreement
made by the Company or the other Debtors in this Agreement or any such
representation or warranty shall have become inaccurate and such breach or
inaccuracy would, individually or in the aggregate, cause a condition set forth
in Section 7.1(i) (Representations and Warranties), Section 7.1(j) (Covenants)
or Section 7.1(k) (Material Adverse Effect) not to be satisfied, (B) the
Commitment Parties shall have delivered written notice of such breach or
inaccuracy to the Debtors, (C) notwithstanding anything to the contrary in
Section 9.2(b), such breach or inaccuracy is not cured by the Company or the
other Debtors by the tenth (10th) Business Day after receipt of such notice and
(D) as a result of such failure to cure, any condition set forth in
Section 7.1(j) (Representations and Warranties), Section 7.1(k) (Covenants), or
Section 7.1(l) (Material Adverse Effect) is not capable of being satisfied;
provided, that, this Agreement shall not terminate automatically pursuant to
this Section 9.2(b)(i) if the Commitment Parties are then in willful or
intentional breach of this Agreement;

 

(ii)                                  any Law or final and non-appealable Order
shall have been enacted, adopted or issued by any Governmental Entity that
prohibits the implementation of the Plan, the Rights Offering or the
transactions contemplated by this Agreement or the other Transaction Agreements,
in each case, on substantially the terms provided for therein, in a way that
cannot be remedied in all material respects by the Debtors in a manner
reasonably satisfactory to the Requisite Commitment Parties;

 

(iii)                               the Company or any other Debtor (A)  amends
or modifies, or files a pleading seeking authority to amend or modify, the
Definitive Documentation in a

 

42

--------------------------------------------------------------------------------



 

manner that is materially inconsistent with this Agreement and the Restructuring
Support Agreement; (B) suspends or revokes the Transaction Agreements; or
(C) publicly announces its intention to take any such action listed in
sub-clauses (A) or (B) of this subsection;

 

(iv)                              any of the Rights Offering Approval Order or
Confirmation Order is terminated, reversed, stayed, dismissed, vacated, or
reconsidered, or any such Order is modified or amended after entry without the
prior written consent of the Requisite Commitment Parties; or

 

(v)                                 any of the Milestones have not been
achieved, extended, or waived within three (3) Business Days after the date of
such Milestone as set forth in the Restructuring Support Agreement.

 

Section 9.3                                    Termination by the Debtors.

 

This Agreement may be terminated by the Debtors upon written notice to each
Commitment Party upon the occurrence of any of the following events, subject to
the rights of the Debtors to fully and conditionally waive, in writing, on a
prospective or retroactive basis the occurrence of such event:

 

(a)                                 any Law or final and non-appealable Order
shall have been enacted, adopted or issued by any Governmental Entity that
prohibits the implementation of the Plan or the Rights Offering or the
transactions contemplated by this Agreement or the other Transaction Agreements,
in each case, on substantially the terms provided for therein, in a way that
cannot be remedied in all material respects by the Debtors in a manner
reasonably satisfactory to the Requisite Commitment Parties;

 

(b)                                 subject to the right of the Commitment
Parties to arrange a Commitment Party Replacement in accordance with
Section 2.3(a) (which will be deemed to cure any breach by the replaced
Commitment Party pursuant to this subsection (b)), (i) any Commitment Party
shall have breached any representation, warranty, covenant or other agreement
made by such Commitment Party in this Agreement or any such representation or
warranty shall have become inaccurate and such breach or inaccuracy would,
individually or in the aggregate, cause a condition set forth in
Section 7.3(g) (Representations and Warranties) or Section 7.3(h) (Covenants)
not to be satisfied, (ii) the Debtors shall have delivered written notice of
such breach or inaccuracy to such Commitment Party, (iii) such breach or
inaccuracy is not cured by such Commitment Party by the tenth (10th) Business
Day after receipt of such notice and (iv) as a result of such failure to cure,
any condition set forth in Section 7.3(g) (Representations and Warranties) or
Section 7.3(h) (Covenants) is not capable of being satisfied; provided, that
this Agreement shall not terminate automatically pursuant to this
Section 9.3(b) if any Debtor is then in willful or intentional breach of this
Agreement; or

 

(c)                                  the Rights Offering Approval Order or
Confirmation Order is terminated, reversed, stayed, dismissed, vacated, or
reconsidered, or any such Order is modified or amended after entry without the
prior acquiescence or written consent (not to be unreasonably withheld,
conditioned or delayed) of the Debtors in a manner that prevents or prohibits
the consummation

 

43

--------------------------------------------------------------------------------



 

of the Restructuring Transactions contemplated in this Agreement or any of the
Definitive Documents in a way that cannot be remedied by the Commitment Parties
subject to the reasonable satisfaction of the Debtors.

 

Section 9.4                                    Effect of Termination.

 

(a)                                 Upon termination of this Agreement pursuant
to this Article IX, this Agreement shall forthwith become void and there shall
be no further obligations or liabilities on the part of the Parties; provided,
that (i) the obligations of the Debtors to pay the Expense Reimbursement
pursuant to Article III and to satisfy their indemnification obligations
pursuant to Article VIII shall survive the termination of this Agreement and
shall remain in full force and effect, in each case, until such obligations have
been satisfied, (ii) the provisions set forth in Article VIII, this Section 9.4
and Article X shall survive the termination of this Agreement in accordance with
their terms, (iii) pursuant to and in accordance with Sections 2.3(b) and
6.5(b), the obligations of the Commitment Parties to repay the Commitment
Payment in the event of termination of this Agreement under the circumstances
set forth in Section 2.3 and Section 6.5 shall survive the termination of this
Agreement and shall remain in full force and effect until such obligations have
been satisfied and (iv) subject to Section 10.11 (Damages), nothing in this
Section 9.4 shall relieve any Party from liability for its fraud, gross
negligence or any willful or intentional breach of this Agreement.  For purposes
of this Agreement, “willful or intentional breach” means a breach of this
Agreement that is a consequence of an act undertaken by the breaching Party with
the knowledge that the taking of such act would, or would reasonably be expected
to, cause a breach of this Agreement.

 

(b)                                 If this Agreement is terminated for any
reason other than by the Debtors pursuant to Section 9.3(b), the Commitment
Parties shall be entitled to keep the full Commitment Payment.  If this
Agreement is terminated by the Debtors pursuant to Section 9.3(b), the
Commitment Parties shall be required to, within two (2) Business Days following
such proper termination, return the full Commitment Payment to the Company. For
the avoidance of doubt, other than the Company’s payment of the Commitment
Payment, which has been paid to the Commitment Parties at or prior to the
effectiveness of this Agreement, the Commitment Parties shall not and do not
have any additional recourse against the Debtors for any obligations or
liabilities relating to or arising from this Agreement, except for liability for
gross negligence or willful or intentional breach of this Agreement pursuant to
Section 9.2(a). For the avoidance of doubt, the automatic stay arising pursuant
to section 362 of the Bankruptcy Code shall be deemed waived or modified solely
for purposes of providing notice or exercising termination rights hereunder and
under the Restructuring Support Agreement and shall not prohibit a party from
taking any action necessary to effectuate the termination of this Agreement
pursuant to and in accordance with its terms.

 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.1                             Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be deemed given if delivered personally, sent via electronic facsimile (with
confirmation), mailed by registered or certified mail (return receipt requested)
or

 

44

--------------------------------------------------------------------------------



 

delivered by an express courier (with confirmation) to the Parties at the
following addresses (or at such other address for a Party as may be specified by
like notice):

 

(a)                                 If to any Debtor:

 

Weatherford

2000 St. James Place

Houston, Texas 77056

Attn: Christina Ibrahim, EVP, General Counsel & Chief Compliance Officer

Phone: (713) 836-4000

Fax: (713) 836-5032

E-mail: Christina.Ibrahim@Weatherford.com

Attn:      Douglas Johns

 

with copies (which shall not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Phone: (212) 906-1200

Fax: (212) 751-4864

Attention:              George Davis (george.davis@lw.com)

Keith Simon (keith.simon@lw.com)

David Hammerman (david.hammerman@lw.com)

Andrew Sorkin (Andrew.sorkin@lw.com)

 

(b)                                 If to the Commitment Parties:

 

To each Commitment Party at the addresses or e-mail addresses set forth below
the Commitment Party’s signature in its signature page to this Agreement.

 

with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036

Phone: (212) 872-1000

Fax: (212) 872-1002
Attention:              Michael S. Stamer, Esq. (mstamer@akingump.com)

Meredith Lahaie, Esq. (mlahaie@akingump.com)

Stephen B. Kuhn, Esq. (skuhn@akingump.com)

 

Section 10.2                             Assignment; Third Party Beneficiaries. 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any Party (whether by operation of Law or
otherwise) without the prior written consent of the Debtors and the

 

45

--------------------------------------------------------------------------------



 

Requisite Commitment Parties, other than an assignment by a Commitment Party
expressly permitted by Section 2.4 and any purported assignment in violation of
this Section 10.2 shall be void ab initio.  Except as provided in Article VIII
with respect to the Indemnified Persons, this Agreement (including the documents
and instruments referred to in this Agreement) is not intended to and does not
confer upon any Person any rights or remedies under this Agreement other than
the Parties.  Notwithstanding anything to the contrary herein, each Party hereto
recognizes, acknowledges and agrees that this Agreement binds only the desk or
business unit that executes this Agreement and shall not be binding on any other
desk, business unit or affiliate, unless such desk, business unit or affiliate
separately becomes a Party hereto.

 

Section 10.3                             Prior Negotiations; Entire Agreement.

 

(a)                                 This Agreement (including the agreements
attached as Exhibits to and the documents and instruments referred to in this
Agreement) and the Restructuring Support Agreement constitute the entire
agreement of the Parties and supersede all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties hereto acknowledge
that any confidentiality agreements heretofore executed among the Parties will
each continue in full force and effect.

 

(b)                                 Notwithstanding anything to the contrary in
the Plan (including any amendments, supplements or modifications thereto) or the
Confirmation Order (and any amendments, supplements or modifications thereto) or
an affirmative vote to accept the Plan submitted by any Commitment Party,
nothing contained in the Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments,
supplements or modifications thereto) shall alter, amend or modify the rights of
the Commitment Parties under this Agreement unless such alteration, amendment or
modification has been made in accordance with Section 10.8.

 

Section 10.4                             Governing Law; Venue.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO SUCH STATE’S CHOICE OF LAW PROVISIONS WHICH WOULD
REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.  BY ITS
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY AGREES FOR ITSELF THAT ANY LEGAL ACTION, SUIT, OR PROCEEDING
AGAINST IT WITH RESPECT TO ANY MATTER ARISING UNDER, ARISING OUT OF, OR IN
CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT
RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING, SHALL BE BROUGHT IN THE
BANKRUPTCY COURT, OR IF THE BANKRUPTCY COURT DOES NOT HAVE JURISDICTION TO HEAR
SUCH ACTION, SUIT OR PROCEEDING, ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK
COUNTY, NEW YORK, AND BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF THE
PARTIES IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION OF
SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT
OR PROCEEDING. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS
IN CONNECTION WITH ANY SUCH

 

46

--------------------------------------------------------------------------------



 

ACTION OF PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH
MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

 

Section 10.5                             Binding Agreement.  Each party hereto
agrees that this Agreement is a binding and enforceable agreement with respect
to the subject matter contained herein or therein (including an obligation to
negotiate in good faith).

 

Section 10.6                             Waiver of Jury Trial.  EACH PARTY
HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR OTHERWISE.

 

Section 10.7                             Counterparts.  This Agreement may be
executed by facsimile, portable document format (pdf) or other electronic
transmission, in any number of counterparts, all of which will be considered one
and the same agreement and will become effective when counterparts have been
signed by each of the Parties and delivered to each other Party (including via
facsimile or other electronic transmission), it being understood that each Party
need not sign the same counterpart.

 

Section 10.8                             Waivers and Amendments; Rights
Cumulative; Consent. This Agreement may be amended, restated, modified, or
changed only by a written instrument signed by the Debtors and the Requisite
Commitment Parties (other than a Defaulting Commitment Party); provided that, in
addition, each Commitment Party’s prior written consent shall be required for
any amendment that would have the effect of:  (a) modifying such Commitment
Party’s Commitment Percentage, (b) increasing the Per Note Purchase Price to be
paid in respect of the Rights Offering Notes, (c) increasing the Rights Offering
Amount without each Commitment Party having the opportunity (but not the
obligation) to participate pro rata in such increase; (d) amending any of the
following: (i) this Section 10.8 or (ii) the definition of “Requisite Commitment
Parties”; or (e) otherwise having a materially adverse and disproportionate
effect on such Commitment Party; provided, further, that a written instrument
signed by the Debtors and the Requisite Commitment Parties (other than a
Defaulting Commitment Party) shall be required to amend, restate, modify or
change any provision that gives the Requisite Commitment Parties consent rights
with respect to any matter.  The terms and conditions of this Agreement may be
waived (i) by the Debtors only by a written instrument executed by the Debtors
and (ii) by the Commitment Parties only by a written instrument executed by the
Requisite Commitment Parties (provided that each Commitment Party’s prior
written consent shall be required for any waiver having the effects referred to
in the first proviso of this Section 10.8).  No delay on the part of any Party
in exercising any right, power or privilege pursuant to this Agreement will
operate as a waiver thereof, nor will any waiver on the part of any Party of any
right, power or privilege pursuant to this Agreement, nor will any single or
partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement.  Except as otherwise
provided in this Agreement, the rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at law or in equity.

 

47

--------------------------------------------------------------------------------



 

For the avoidance of doubt, nothing in this Agreement shall affect or otherwise
impair the rights, including consent rights, of the Commitment Parties under the
Restructuring Support Agreement or any other Definitive Document.

 

Section 10.9                             Headings.  The headings in this
Agreement are for reference purposes only and will not in any way affect the
meaning or interpretation of this Agreement.

 

Section 10.10                      Specific Performance.  The Parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to an injunction or injunctions without the necessity of posting a bond
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity.  Unless otherwise expressly stated in
this Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing other rights and
remedies to the extent available under this Agreement, at law or in equity.

 

Section 10.11                      Damages.  Notwithstanding anything to the
contrary in this Agreement, none of the Parties will be liable for, and none of
the Parties shall claim or seek to recover, any punitive, special, indirect or
consequential damages or damages for lost profits.  Notwithstanding anything to
the contrary in this Agreement, each Commitment Party agrees that in the event
of any breach of this Agreement by a Related Purchaser of such Commitment Party
to whom such Commitment Party has Transferred all or a portion of its Rights
Offering Backstop Commitment hereunder pursuant to Section 2.4, such Commitment
Party and its Related Purchaser will be jointly and severally liable for any
damages caused by such breach of this Agreement.

 

Section 10.12                      No Reliance.  No Commitment Party or any of
its Related Parties shall have any duties or obligations to the other Commitment
Parties in respect of this Agreement, the Plan or the transactions contemplated
hereby or thereby, except those expressly set forth herein.  Without limiting
the generality of the foregoing, (a) no Commitment Party or any of its Related
Parties shall be subject to any fiduciary or other implied duties to the other
Commitment Parties, (b) no Commitment Party or any of its Related Parties shall
have any duty to take any discretionary action or exercise any discretionary
powers on behalf of any other Commitment Party, (c) no Commitment Party or any
of its Related Parties shall have any duty to the other Commitment Parties to
obtain, through the exercise of diligence or otherwise, to investigate, confirm,
or disclose to the other Commitment Parties any information relating to the
Company or any of its Subsidiaries that may have been communicated to or
obtained by such Commitment Party or any of its Affiliates in any capacity,
(d) no Commitment Party may rely, and each Commitment Party confirms that it has
not relied, on any due diligence investigation that any other Commitment Party
or any Person acting on behalf of such other Commitment Party may have conducted
with respect to the Company or any of its Affiliates or any of their respective
securities, and (e) each Commitment Party acknowledges that no other Commitment
Party is acting as a placement agent, initial purchaser, underwriter, broker or
finder with respect to its Unsubscribed Notes or Commitment Percentage of its
Rights Offering Backstop Commitment.

 

Section 10.13                      Publicity.  At all times prior to the Closing
Date or the earlier termination of this Agreement in accordance with its terms,
the Debtors and the Commitment Parties shall consult with each other prior to
issuing any press releases (and provide each other a reasonable

 

48

--------------------------------------------------------------------------------



 

opportunity to review and comment upon such release) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement,
it being understood that nothing in this Section 10.13 shall prohibit any Party
from filing any motions or other pleadings or documents with the Bankruptcy
Court in connection with the Cases. Except as required by applicable Law or as
ordered by the Bankruptcy Court or other court of competent jurisdiction, no
Party or its advisors shall disclose to any Person (including, for the avoidance
of doubt, any other Party) the Commitment Percentage of any Commitment Party set
forth on the Commitment Schedule without such Commitment Party’s prior written
consent.

 

Section 10.14                      Settlement Discussions.  This Agreement and
the transactions contemplated herein are part of a proposed settlement of a
dispute between the Parties.  Nothing herein shall be deemed an admission of any
kind.  Pursuant to Section 408 of the U.S. Federal Rules of Evidence and any
applicable state rules of evidence, this Agreement and all negotiations relating
thereto shall not be admissible into evidence in any Legal Proceeding, except to
the extent filed with, or disclosed to, the Bankruptcy Court in connection with
the Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).

 

Section 10.15                      No Recourse.  Notwithstanding anything that
may be expressed or implied in this Agreement, and notwithstanding the fact that
certain of the Parties may be partnerships or limited liability companies, each
Party covenants, agrees and acknowledges that no recourse under this Agreement
or any documents or instruments delivered in connection with this Agreement
shall be had against any Party’s Affiliates, or any of such Party’s Affiliates’
or respective Related Parties in each case other than the Parties to this
Agreement and each of their respective successors and permitted assignees under
this Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based
on, in respect of or by reason of such obligations or liabilities or their
creation; provided, however, nothing in this Section 10.15 shall relieve or
otherwise limit the liability of any Party hereto, any Related Purchaser, or any
of their respective successors or permitted assigns for any breach or violation
of its obligations under this Agreement or such other documents or instruments. 
For the avoidance of doubt, prior to the Effective Date, none of the Parties
will have any recourse, be entitled to commence any proceeding or make any claim
under this Agreement or in connection with the transactions contemplated hereby
except against any of the Parties, any Related Purchaser, or their respective
successors and permitted assigns, as applicable.

 

[Signature Page Follows]

 

49

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.

 

 

WEATHERFORD INTERNATIONAL PLC

 

 

 

By:

/s/ Valentin Muller

 

 

Name: Valentin Muller

 

 

Title: Vice President

 

 

 

WEATHERFORD INTERNATIONAL LTD

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name: Mohammed Dadhiwala

 

 

Title: Vice President

 

 

 

WEATHERFORD INTERNATIONAL, LLC

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name: Christine M. Morrison

 

 

Title: Vice President

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

 

[Commitment Parties Signatures]

 

[Signature page to Backstop Commitment Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Rights Offering Procedures

 

See Attached.

 

--------------------------------------------------------------------------------



 

WEATHERFORD RIGHTS OFFERING PROCEDURES

 

Pursuant to the Joint Prepackaged Plan of Reorganization for Weatherford
International plc and Its Affiliate Debtors Under Chapter 11 of the Bankruptcy
Code (as such plan of reorganization may be amended or modified from time to
time, the “Plan”) of Weatherford International plc and its affiliated debtors
(the “Debtors”), each Holder of an Allowed Prepetition Notes Claim1 is being
granted a subscription right (each, a “Subscription Right”) to purchase its Pro
Rata share of New Tranche A Senior Unsecured Notes (the “Offered Securities”) to
be issued by Weatherford International, LLC and Weatherford International Ltd.,
each as reorganized pursuant to the Plan on the Effective Date (collectively,
the “Companies”), pursuant to the Plan, as more fully described in these Rights
Offering Procedures.  The Allowed Prepetition Notes Claims are claims arising
under or based upon the Prepetition Notes.

 

The offering of the Offered Securities is referred to as the “Rights Offering.”

 

The Offered Securities are being solicited and will be distributed and issued by
the Debtors without registration under the Securities Act of 1933, as amended
(the “Securities Act”), or any state or local law requiring registration for
offer and sale of a security, in reliance upon the exemption provided in section
1145 of the Bankruptcy Code.

 

None of the Subscription Rights distributed in connection with these Rights
Offering Procedures have been or will be registered under the Securities Act,
nor any state or local law requiring registration for offer and sale of a
security. To exercise the Subscription Rights, the Holder of the underlying
Prepetition Notes must electronically deliver such Prepetition Notes into an
account maintained by Prime Clerk LLC, the Subscription Agent for the Rights
Offering (the “Subscription Agent”) through the Automated Tender Offer Program
(“ATOP”) of the Depository Trust Company (“DTC”), so that they are received by
the Subscription Expiration Deadline (as defined below). The Subscription Rights
will not be detachable or otherwise transferable separately from the underlying
Prepetition Notes. Rather, the Subscription Rights, together with the underlying
Prepetition Notes with respect to which such Subscription Rights were allocated,
will trade together and will be evidenced by the underlying Prepetition Notes
until the Subscription Expiration Deadline, subject to such limitations, if any,
that would be applicable to the transferability of the underlying Prepetition
Notes; provided, that following the exercise of any Subscription Rights, the
Holder thereof shall be prohibited from selling, transferring, assigning,
pledging, hypothecating, participating, donating or otherwise encumbering or
disposing of, directly or indirectly (including through derivatives, options,
swaps, forward sales or other transactions in which any person receives the
right to own or acquire any current or future interest in the Subscription
Rights, the Allowed Prepetition Notes Claims, the Offered Securities, or the New
Tranche A Senior Unsecured Notes) (each of the above, a “Transfer”) the
Prepetition Notes corresponding to such Subscription Rights until the
termination of the Rights Offering.

 

--------------------------------------------------------------------------------

1  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Plan.

 

--------------------------------------------------------------------------------



 

Resale restrictions are discussed in more detail in Section IX of the Disclosure
Statement for Joint Prepackaged Plan of Reorganization for Weatherford
International plc and Its Affiliate Debtors Under Chapter 11 of the Bankruptcy
Code (as such disclosure statement may be amended from time to time, the
“Disclosure Statement”), entitled “Exemptions from Securities Act Registration.”

 

The Rights Offering is being conducted by the Companies in good faith and in
compliance with the Bankruptcy Code.  In accordance with section 1125(e) of the
Bankruptcy Code, a debtor or any of its agents that participate, in good faith
and in compliance with the applicable provisions of the Bankruptcy Code, in the
offer, issuance, sale, or purchase of a security, offered or sold under the plan
of the debtor, of an affiliate participating in a joint plan with the debtor, or
of a newly organized debtor under the plan, is not liable, on account of such
participation, for violation of any applicable law, rule, or regulation
governing the offer, issuance, sale or purchase of securities.

 

The Rights Offering is not being made into any jurisdiction outside the United
States of America and the European Economic Area where it is, or would be,
either (i) unlawful or illegal to do so or (ii) such Rights Offering cannot be
made unless a prospectus is issued or published (“Restricted Jurisdiction”).

 

This document is not a prospectus within the meaning of the EU Prospectus
Directive (Directive 2003/71/EC), as amended, the EU Prospectus Regulation
(Regulation (EU) 2017/1129) or any implementing legislation or rules relating
thereto of any member state of the European Economic Area, or elsewhere.  This
document has not been approved or reviewed by any competent authority or any
regulatory authority of any member state of the European Economic Area. No offer
of securities to the public is made or will be made, in any Member State of the
European Economic Area or in, or to, any other jurisdiction that requires the
publication of a prospectus.

 

Noteholders and Nominees of Noteholders (each as defined below) should note the
following dates and times relating to the Rights Offering:

 

Date

 

Calendar Date

 

Event

Subscription Commencement Date

 

[ · ], 2019

 

Commencement of the Rights Offering.

 

 

 

 

 

Subscription Expiration Deadline

 

5:00 p.m. (Prevailing Eastern Time) on [ · ], 2019

 

The deadline for Noteholders to subscribe for Offered Securities. On or before
the Subscription Expiration Deadline, (i) the Subscription Agent must receive a
Noteholder’s duly completed and executed Beneficial Holder Subscription
Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable), and (ii) the bank, broker, or other financial institution holding
the Prepetition Notes in “street name” for the Noteholder at DTC (each, a
“Nominee”) must deliver the Prepetition Notes into the appropriate “envelope” on
DTC’s ATOP platform.. Prepetition Notes delivered into ATOP will be frozen and
may not thereafter be transferred.

 

2

--------------------------------------------------------------------------------



 

 

 

 

 

Noteholders who are not Backstop Parties must deliver the Purchase Price (as
defined below) by the Subscription Expiration Deadline.

 

All Noteholders must confirm that they are not located in a Restricted
Jurisdiction. Noteholders who are located in the European Economic Area must
confirm that they are “qualified investors”.

 

Noteholders who are Backstop Parties must deliver the Purchase Price no later
than the Backstop Funding Deadline (as defined below).

 

To Noteholders and Nominees of Noteholders:

 

On June 28, 2019, the Debtors filed the Plan and the Disclosure Statement.
Pursuant to the Plan, each Holder of an Allowed Prepetition Notes Claim from the
Subscription Commencement Date to the Subscription Expiration Deadline (each
such Holder, a “Noteholder”) has the right to participate in the Rights Offering
in accordance with the terms and conditions of the Plan and these Rights
Offering Procedures.

 

Pursuant to the Plan and these Rights Offering Procedures, each Noteholder will
be allocated Subscription Rights to subscribe for its Pro Rata share of Offered
Securities, and may irrevocably exercise such Subscription Rights by (x) timely
and properly executing and delivering its Beneficial Holder Subscription
Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable), the form of which is attached to these Rights Offering Procedures
as Annex 1 (the “Beneficial Holder Subscription Form”) to the Subscription
Agent, (y) having its Prepetition Notes delivered into the appropriate
“envelope” on DTC’s ATOP platform, and (z) funding in cash the aggregate
purchase price (the “Purchase Price”) for its Subscribed Securities (as defined
below) in accordance with the instructions provided herein.  Please note that
all Beneficial Holder Subscription Forms (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) must be returned to the Subscription
Agent prior to the Subscription Expiration Deadline.  In addition, Beneficial
Holders must direct their Nominees to submit the necessary instructions into
ATOP and receive the corresponding ATOP confirmation number (also known as a
“voluntary offering instruction” or “VOI”) on or before the Subscription
Expiration Deadline.  Therefore, Beneficial Holders should allocate sufficient
time to coordinate with their Nominee on the submission of the appropriate
instructions into ATOP and the delivery of Beneficial Holder Subscription Forms
(with accompanying IRS Forms) to the Subscription Agent.

 

Noteholders who are located in the European Economic Area must confirm that they
are “qualified investors” within the meaning of Article 2 (1) (e) of the EU
Prospectus Directive (Directive 2003/71/EC), as amended and Article 2 (e) of the
EU Prospectus Regulation (Regulation (EU) 2017/1129). Otherwise such Noteholders
will not be entitled to participate in the Rights Offering unless the issuer is
satisfied that there would be no obligation on its part to publish or issue a
prospectus. Noteholders located in a Restricted Jurisdiction will not be
entitled to participate in the Rights Offering.

 

3

--------------------------------------------------------------------------------



 

As part of the exercise process, following exercise of Subscription Rights, the
underlying Prepetition Notes held through DTC will be frozen from trading, as
described below.  All Beneficial Holder Subscription Forms and/or other
instructions required by the Nominee must be returned to the applicable Nominee
in sufficient time to allow such Nominee to process and deliver the applicable
underlying Prepetition Notes through ATOP.  By instructing its Nominee to submit
the underlying Prepetition Notes through ATOP, the Holder is (i) authorizing its
Nominee to irrevocably exercise Subscription Rights associated with the amount
of Prepetition Notes as to which the instruction pertains; and (ii) certifying
that it understands that, once submitted, the underlying Prepetition Notes will
be frozen from trading until the Effective Date or the termination of the Rights
Offering.  Beneficial Holders that participate in the Rights Offering shall be
prohibited from transferring the underlying Prepetition Notes, and the
Prepetition Notes Indenture Trustee shall be prohibited from effectuating any
such requested transfers.  If the Rights Offering is not terminated, on the
Effective Date (a) the underlying Prepetition Notes will be cancelled pursuant
to the Plan; (b) the Holder will receive any Subscribed Securities (as defined
below) and (c) the Holder will additionally receive other recoveries distributed
to its applicable Class(es) pursuant to the Plan.

 

If a Noteholder holds Prepetition Notes underlying the Subscription Rights that
it wishes to exercise through multiple Nominees, it must complete, execute and
deliver a separate Beneficial Holder Subscription Form with respect to each such
Nominee.

 

The amount of time necessary for a Nominee to process and deliver the applicable
Prepetition Notes through ATOP may vary. Holders are urged to consult with their
Nominees to determine the necessary deadline to return their Beneficial Holder
Subscription Forms to their Nominee, which may be earlier than the Subscription
Expiration Deadline, as well as any other steps required by such Nominee, which
may vary from Nominee to Nominee.  Failure to submit such Beneficial Holder
Subscription Form (or other instructions required by the Nominee) on a timely
basis will result in forfeiture of a Noteholder’s Subscription Rights. None of
the Debtors, the Subscription Agent or any of the Backstop Parties will have any
liability for any such failure.

 

No Noteholder shall be entitled to participate in the Rights Offering unless
cash in an amount equal to the Purchase Price of its Subscribed Securities,
calculated in accordance with its Beneficial Holder Subscription Form, is
received by the Subscription Agent (i) in the case of a Noteholder that is not a
Backstop Party, on or before the Subscription Expiration Deadline and (ii) in
the case of a Noteholder that is a Backstop Party, no later than the Backstop
Funding Deadline, provided that the Backstop Parties may deposit their Purchase
Price in the Escrow Account (as defined in the Backstop Commitment Agreement),
in accordance with the terms of the Backstop Commitment Agreement. If the Rights
Offering is terminated for any reason, the Purchase Price previously received by
the Subscription Agent will be returned to the applicable Noteholders as
provided in Section 7 hereof and the deposited Prepetition Notes will be
released by the Subscription Agent. No interest will be paid on any advanced
funding of the Purchase Price or on any returned Purchase Price.

 

Before electing to participate in the Rights Offering, all Noteholders should
review the Disclosure Statement (including the risk factors described in the
section entitled “Plan-Related Risk Factors”) and the Plan, and, in each case,
any amendments, supplements or other modifications thereto, in addition to these
Rights Offering Procedures and the instructions contained in the Beneficial
Holder Subscription Form.  A copy of the Disclosure Statement is

 

4

--------------------------------------------------------------------------------



 

available from the Subscription Agent and on the Debtors’ restructuring website
at http://www.primeclerk.com/Weatherford.

 

In order to participate in the Rights Offering, you must complete all the steps
outlined below. If all of the steps outlined below are not completed by the
Subscription Expiration Deadline, you shall be deemed to have forever and
irrevocably relinquished and waived your right to participate in the Rights
Offering.

 

1.                                      Participation in the Rights Offering

 

Noteholders have the right, but not the obligation, to participate in the Rights
Offering.

 

Subject to the terms and conditions set forth in the Plan and these Rights
Offering Procedures, each Noteholder is entitled to subscribe for up to its Pro
Rata share of Offered Securities at the Purchase Price.

 

SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THESE RIGHTS OFFERING
PROCEDURES, ALL SUBSCRIPTIONS SET FORTH IN THE BENEFICIAL HOLDER SUBSCRIPTION
FORM ARE IRREVOCABLE.

 

2.                                      Subscription Period

 

The Rights Offering will commence on the Subscription Commencement Date and will
expire on the Subscription Expiration Deadline.  Each Noteholder intending to
purchase Offered Securities in the Rights Offering must affirmatively elect to
exercise its Subscription Rights in the manner set forth in the Rights Offering
Instructions (consistent herewith, including as described in Section 5 hereof)
on or prior to the Subscription Expiration Deadline and must pay for any
exercised Subscription Rights by the applicable deadline.

 

Any exercise (including payment by any Noteholder that is not a Backstop Party)
of Subscription Rights after the Subscription Expiration Deadline will not be
allowed and any purported exercise received by the Subscription Agent after the
Subscription Expiration Deadline, regardless of when the documents or payment
relating to such exercise were sent, will not be honored.

 

The Subscription Expiration Deadline may be extended by the Debtors with the
consent of the Required Consenting Noteholders or as required by law.  Any such
extension will be followed by a public announcement thereof no later than 9:00
a.m. (Prevailing Eastern Time) on the next Business Day after the previously
scheduled Subscription Expiration Deadline.

 

3.                                      Delivery of the Beneficial Holder
Subscription Form

 

Each Noteholder may exercise all or any portion of such Noteholder’s
Subscription Rights, but subject to the terms and conditions of the Plan and
these Rights Offering Procedures, the exercise of any Subscription Rights will
be irrevocable.  In order to facilitate the exercise of the Subscription Rights,
beginning on the Subscription Commencement Date, the Subscription Agent will
furnish, or cause to be furnished, to each Noteholder or its Nominee, as
applicable, the Beneficial Holder Subscription Form, together with appropriate
instructions for the proper completion and due execution by, and timely delivery
by or on behalf of, the Noteholder of the

 

5

--------------------------------------------------------------------------------



 

Beneficial Holder Subscription Form and the payment of the Purchase Price for
that amount of Offered Securities set forth in Item 2 of such Noteholder’s
Beneficial Holder Subscription Form (the “Subscribed Securities”).  To
effectuate delivery of the aforementioned documents, the Subscription Agent is
authorized to rely on (i) information or registers provided by the Prepetition
Notes Indenture Trustee and (ii) securities position reports requested and
obtained from DTC for purposes of distribution.  In addition, appropriate
service of the aforementioned documents will be deemed completed by the
Subscription Agent upon delivery of such documents to DTC and the applicable
Nominees (or such Nominees’ agents); provided, however, that the Subscription
Agent will instruct such Nominees (or their agents) to immediately distribute
such documents to the underlying Noteholders in accordance with their customary
procedures.

 

4.                                      Exercise of Subscription Rights

 

(a)                                             In order to validly exercise
Subscription Rights, each Noteholder that is not a Backstop Party must:

 

(i)                                     instruct its Nominees to electronically
deliver the Prepetition Notes underlying the Subscription Rights that are being
exercised through ATOP such that they are received by the Subscription
Expiration Deadline;

 

(ii)                                  return a duly completed and executed
Beneficial Holder Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) to the Subscription Agent (or its
Nominee if otherwise directed by its Nominee) so that such documents are
actually received by the Subscription Agent on or before the Subscription
Expiration Deadline; and

 

(iii)                               no later than the Subscription Expiration
Deadline, pay the Purchase Price for all Subscribed Securities to the
Subscription Agent by wire transfer of immediately available funds in accordance
with the instructions included in Item 4 of the Beneficial Holder Subscription
Form.

 

(b)                                             In order to validly exercise
Subscription Rights, each Noteholder that is a Backstop Party must:

 

(i)                                     instruct its Nominees to electronically
deliver the Prepetition Notes underlying the Subscription Rights that are being
exercised through ATOP, such that they are received by the Subscription
Expiration Deadline;

 

(ii)                                  return a duly completed and executed
Beneficial Holder Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) to the Subscription Agent or its
Nominee (as directed by its Nominee), so that such documents are actually
received by the Subscription Agent on or before the Subscription Expiration
Deadline; and

 

(iii)                               no later than the deadline specified in the
Funding Notice (as defined in the Backstop Commitment Agreement) (such deadline,
the “Backstop Funding Deadline”), pay the Purchase Price for all Subscribed
Securities to the Subscription Agent or to the Escrow Account established and
maintained by a third party satisfactory to the Backstop Parties and the
Companies by wire transfer of

 

6

--------------------------------------------------------------------------------



 

immediately available funds in accordance with the instructions included in the
Funding Notice.

 

(c)                                              With respect to 5(a) and
5(b) above, a Noteholder that holds Allowed Prepetition Notes Claims through a
Nominee must duly complete, execute and return its Beneficial Holder
Subscription Form in accordance with the instructions herein directly to its
Nominee (or as otherwise directed by its Nominee) in sufficient time to allow
its Nominee to process its instructions and deliver to the Subscription Agent
its completed Beneficial Holder Subscription Form (with accompanying IRS
Form W-9 or appropriate IRS Form W-8, as applicable) on or before the
Subscription Expiration Deadline. Noteholders that are Backstop Parties must
deliver their payment of the Purchase Price for their Subscribed Securities
directly to the Subscription Agent or to the Escrow Account, as applicable, and
in accordance with the instructions in the Funding Notice no later than Backstop
Funding Deadline.

 

(d)                                             Any Noteholder that is not a
Backstop Party and that does not hold an Allowed Prepetition Notes Claim through
a Nominee must deliver their completed Beneficial Holder Subscription Form (with
accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable) and
payment directly to the Subscription Agent on or before the Subscription
Expiration Deadline.

 

(e)                                              Noteholders who are located in
the European Economic Area must confirm and certify that they are “qualified
investors” within the meaning of Article 2(1)(e) of the EU Prospectus Directive
(Directive 2003/71/(EC), as amended and Article 2 (e) of the EU Prospectus
Regulation (Regulation (EU) 2017/1129). All Noteholders located outside the
United States of America and the European Economic Area must confirm that they
are not located in a Restricted Jurisdiction.

 

(f)                                               In the event that funds
received by the Subscription Agent in payment for such Noteholder’s Subscribed
Securities are less than the Purchase Price for the Subscribed Securities of
such Noteholder, the amount of Subscribed Securities deemed to be purchased by
the Noteholder will be equal to the quotient of (i) the amount of such funds
received and (ii) the Purchase Price, up to such Noteholder’s Pro Rata share of
Offered Securities.  For the avoidance of doubt, the principal amount(s) of
underlying Prepetition Notes held by a Noteholder that is electronically
delivered through ATOP will control, regardless of the principal
amount(s) reflected on the Beneficial Holder Subscription Form, for purposes of
making any Subscription Rights calculations or otherwise.

 

(g)                                              The payments of cash made in
accordance with the Rights Offering will be deposited and held by the
Subscription Agent in a segregated bank account established by the Subscription
Agent for this purpose, until disbursed to the Companies in connection with the
settlement of the Rights Offering on the Effective Date or returned to
subscribing Noteholders as provided in Section 7.  The Subscription Agent may
not use such funds for any other purpose prior to such Effective Date and may
not encumber or permit such funds to be encumbered with any lien or similar
encumbrance. Such funds held in the segregated bank account or otherwise by the
Subscription Agent shall not be deemed part of the Debtors’ bankruptcy estate.

 

7

--------------------------------------------------------------------------------



 

5.                                      Transfer Restriction; Revocation

 

(a)                                             The Subscription Rights will not
be detachable or otherwise transferable separately from the Prepetition Notes.
If any Subscription Rights are transferred by a Noteholder in contravention of
the foregoing, the Subscription Rights will be cancelled, and neither such
Noteholder nor the purported transferee will receive any Offered Securities
otherwise purchasable on account of such transferred Subscription Rights.

 

(b)                                             The Subscription Rights together
with the underlying Prepetition Notes with respect to which such Subscription
Rights were allocated, will trade together as a unit, subject to such
limitations, if any, that would be applicable to the transferability of the
underlying Prepetition Notes.

 

(c)                                              Once a Noteholder has properly
exercised its Subscription Rights, subject to the terms and conditions contained
in these Rights Offering Procedures and the Backstop Commitment Agreement in the
case of any Backstop Party, such exercise will be irrevocable. Moreover,
following the exercise of any Subscription Rights, the Holder thereof shall be
prohibited from transferring or assigning the Prepetition Notes, as applicable,
corresponding to such Subscription Rights until the termination of the Rights
Offering.

 

6.                                      Termination/Return of Payment

 

Unless the Effective Date has occurred, the Rights Offering will be deemed
automatically terminated without any action of any party upon the earlier of
(i) revocation of the Plan or rejection of the Plan by all classes entitled to
vote, (ii) termination of the Restructuring Support Agreement in accordance with
its terms (other than termination on and as a result of the occurrence of the
Effective Date), (iii) termination of the Backstop Commitment Agreement in
accordance with its terms, and (iv) November 30, 2019, if the closing of the
Rights Offering has not occurred on or prior to that date, which may be extended
by the Debtors with the consent of the Required Consenting Noteholders.  If the
Rights Offering is terminated, any cash paid to the Subscription Agent will be
returned, without interest, and all deposited Prepetition Notes shall be
released by the Subscription Agent, to the applicable Noteholder as soon as
reasonably practicable thereafter, but in any event within six (6) Business Days
after the date on which the Rights Offering is terminated.

 

7.                                      Settlement of the Rights Offering and
Distribution of the Subscribed Securities

 

The settlement of the Rights Offering is conditioned on confirmation of the Plan
by the Bankruptcy Court, compliance by the Debtors with these Rights Offering
Procedures, satisfaction of the conditions precedent set forth in the Backstop
Commitment Agreement and the occurrence of the Effective Date. The Debtors
intend that the Subscribed Securities will be issued in book-entry form in
accordance with the practices and procedures of DTC, and that DTC, or its
nominee, will be the holder of record of such Subscribed Securities.  The
Companies will cause the Subscribed Securities to be credited to the accounts at
DTC through which the respective Noteholders or Nominees, as applicable, held
the Prepetition Notes underlying the applicable Allowed Prepetition Notes Claims
(as evidenced by the Noteholder’s ATOP submission), and, for Prepetition Notes
held through Nominees, the Nominees will arrange for the credit of the
Subscribed Securities to the individual accounts of the applicable Noteholders.

 

8

--------------------------------------------------------------------------------



 

If for any reason the Subscribed Securities cannot be issued in book-entry form
in accordance with the practices and procedures of DTC, the Subscribed
Securities will be issued directly to the subscribing Noteholders, subject to
the terms of the Plan and applicable law, including compliance with section 1145
of the Bankruptcy Code.  After the initial issuance of the Subscribed
Securities, however, Noteholders may freely transfer such Subscribed Securities
in accordance with the procedures of [•], the indenture trustee for the New
Tranche A Senior Unsecured Notes (the “Tranche A Notes Trustee”), subject to any
applicable transfer restrictions under applicable law.

 

8.                                      Fractional Rights; Minimum Denominations

 

No fractional Subscription Rights will be issued in the Rights Offering. All
security allocations (including each Noteholder’s Subscribed Securities) will be
calculated and rounded down to the nearest minimum denomination of $1,000 and
integral multiples of $1,000 in excess thereof. No compensation shall be paid,
whether in cash or otherwise, in respect of any rounded-down amounts.

 

9.                                      Validity of Exercise of Subscription
Rights

 

All questions concerning the timeliness, viability, form, and eligibility of any
exercise of Subscription Rights (including each Noteholder’s Subscribed
Securities) will be determined in good faith by the Debtors in consultation with
the Required Consenting Noteholders and, if necessary, subject to a final and
binding determination by the Bankruptcy Court.  The Debtors, with the consent of
the Required Consenting Noteholders, may waive any defect or irregularity, or
permit a defect or irregularity to be corrected within such time as they may
determine in good faith, or reject the purported exercise of any Subscription
Rights.  Beneficial Holder Subscription Forms will be deemed not to have been
received or accepted until all irregularities have been waived or cured within
such time as the Debtors determine in good faith and with the consent of the
Required Consenting Noteholders.  In addition, the Debtors, with the consent of
the Required Consenting Noteholders, may permit any such defect or irregularity
to be cured within such time as they may determine in good faith to be
appropriate.

 

For the avoidance of doubt and notwithstanding the above, the Debtors and their
agents are not required to inform parties of any defect or irregularity with
their submission of documents or payments and may reject such submissions
without previously notifying the party prior to such rejection. Additionally,
each such irregularity or defect if reviewed, will be done so on an individual
submission basis.

 

Before exercising any Subscription Rights, Noteholders should read the
Disclosure Statement and the Plan for information relating to the Debtors and
risk factors to be considered.

 

10.                               Modification of Procedures

 

The Debtors reserve the right, with the consent of the Required Consenting
Noteholders, to modify or adopt additional procedures consistent with the
provisions of these Rights Offering Procedures to effectuate the Rights Offering
and to issue the Subscribed Securities; provided, however, that the Debtors
shall provide prompt written notice to each Noteholder (which may be through
such Noteholder’s applicable Nominee) of any material modification to these
Rights

 

9

--------------------------------------------------------------------------------



 

Offering Procedures made after the commencement of the Rights Offering, which
such notice may be provided through posting such notice on the Subscription
Agent’s website at https://cases.primeclerk.com/weatherford.  In so doing, the
Debtors, with the consent of the Required Consenting Noteholders, may execute
and enter into agreements and take further action that the Debtors determine in
good faith are necessary and appropriate to effect and implement the Rights
Offering and the issuance of the Subscribed Securities.

 

11.                               DTC

 

Some or all of the Prepetition Notes are held in book-entry form in accordance
with the practices and procedures of the DTC. The Debtors intend to comply with
the practices and procedures of DTC for the purpose of conducting the Rights
Offering, and, subject to compliance with Section 11 hereof, these Rights
Offering Procedures will be deemed appropriately modified to achieve such
compliance.

 

Without limiting the foregoing, the Companies intend that, to the extent
practicable, the Offered Securities will be issued in book entry form, and that
DTC, or its nominee, will be the holder of record of such Offered Securities.
The ownership interest of each Holder of such Offered Securities, and transfers
of ownership interests therein, is expected to be recorded on the records of the
direct and indirect participants in DTC. It is expected that all Subscribed
Securities will be allocated to exercising Noteholders through DTC on or as soon
as practicable after the Effective Date. To the extent the Offered Securities
are not eligible to be held through DTC, the Offered Securities allocated to
Noteholders shall be reflected on the records of the Debtors or the Tranche A
Notes Trustee (as applicable) based on the information provided in Item 6 on the
Beneficial Holder Subscription Form.

 

12.                               Inquiries and Transmittal of Documents;
Subscription Agent

 

The Rights Offering Instructions should be carefully read and strictly followed.

 

Questions relating to the Rights Offering should be directed to the Subscription
Agent at the following phone number or email address: +1 (844) 233-5155
(domestic toll-free) or +1 (917) 942-6392 (for international calls) or
weatherfordsubscription@primeclerk.com.  To obtain copies of the documents,
please visit https://cases.primeclerk.com/weatherford.

 

The risk of non-delivery of all documents and payments to the Subscription Agent
and any Nominee is on the Noteholder electing to exercise its Subscription
Rights and not the Debtors or the Subscription Agent.

 

Nominees (or Noteholders that are instructed by their Nominees to return the
Beneficial Holder Subscription Form directly to the Subscription Agent) must
return the Beneficial Holder Subscription Form and the appropriate IRS tax form
by no later than the Subscription Expiration Deadline to the following:

 

Weatherford Rights Offering

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

Email: weatherfordsubscription@primeclerk.com

 

10

--------------------------------------------------------------------------------



 

All documents relating to the Rights Offering are available from the
Subscription Agent at this address.  In addition, these documents, together with
all filing made with the Court by the Debtors, are available free of charge from
the Debtors’ restructuring website at http://www.primeclerk.com/Weatherford.

 

Only choose one method of return.  If you choose to return the applicable
documents via email, do not follow up with hard copies.

 

13.                               Backstop Commitment Agreement

 

The Debtors are party to that certain Backstop Commitment Agreement (the
“Backstop Commitment Agreement”) dated July 1, 2019 with the Backstop Parties.
In the event of any conflict between these Rights Offering Procedures and the
terms of the Backstop Commitment Agreement, the terms of the Backstop Commitment
Agreement will control.

 

11

--------------------------------------------------------------------------------



 

Exhibit B

 

New Tranche A Senior Unsecured Notes Term Sheet

 

See Attached.

 

--------------------------------------------------------------------------------



 

WEATHERFORD RIGHTS OFFERING INSTRUCTIONS

 

Terms used and not defined herein shall have the meaning assigned to them in the
Plan.

 

To elect to participate in the Rights Offering, you must follow the instructions
set out below:

 

1.                                      Insert the principal amount of your
Prepetition Notes that you hold in Item 1 of your Beneficial Holder Subscription
Form.  If your Nominee holds the Prepetition Notes issued by the Debtors on your
behalf and you do not know the principal amount, please contact your Nominee
immediately.  Please note that the principal amount of your Prepetition Notes
electronically delivered by your Nominee through ATOP will control for all
purposes to the extent of any discrepancies.

 

2.                                      Complete the calculation in Item 1a-1m
of your Beneficial Holder Subscription Form, which calculates your Maximum
Participation Amount (i.e., the maximum amount of Offered Securities you are
entitled to purchase in the Rights Offering). Such amount must be rounded down
to the nearest $1,000 increment.

 

3.                                      Complete the calculation in Item 2a-2m
of your Beneficial Holder Subscription Form, which calculates the Purchase Price
for the amount of Offered Securities which you elect to purchase. If you do not
wish to purchase all of the Offered Securities to which you are entitled, you
must provide instructions to your Nominee to submit ONLY the relevant portion of
your Prepetition Notes into the ATOP system (as reflected in Item 5 of your
Beneficial Holder Subscription Form). For example, if you only wish to subscribe
for 50% of your Offered Securities, then submit, or request that your Nominee
submit, only 50% of your Prepetition Notes through ATOP.  Beneficial Holders
will be prohibited from trading only the portion of their underlying Prepetition
Notes on account of which they wish to subscribe.

 

4.                                      Read Item 4 of your Beneficial Holder
Subscription Form.

 

5.                                      Read, complete and sign the
certification in Item 5 of your Beneficial Holder Subscription Form and all
other requested information in the remaining items.

 

6.                                      Read, complete and sign an IRS Form W-9
if you are a U.S. person. If you are a non-U.S. person, read, complete and sign
an appropriate IRS Form IRS Form W-8. These forms may be obtained from the IRS
at its website: www.irs.gov.

 

7.                                      Instruct your Nominee to electronically
deliver via ATOP your Prepetition Notes to the Subscription Agent by the
Subscription Expiration Deadline.

 

8.                                      Return your signed Beneficial Holder
Subscription Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8,
as applicable) to the Subscription Agent prior to the Subscription Expiration
Deadline or to your Nominee in sufficient time to allow your Nominee to process
your instructions and prepare and deliver your Beneficial Holder Subscription
Form to the Subscription Agent (or otherwise follow the instructions of your
Nominee) prior to the Subscription Expiration Deadline.

 

--------------------------------------------------------------------------------



 

9.                                      Arrange for full payment of the Purchase
Price in immediately available funds, calculated in accordance with Item 2 of
your Beneficial Holder Subscription Form. A Noteholder who is not a Backstop
Party should follow the payment instructions as provided in Item 4 of the
Beneficial Holder Subscription Form. Any Backstop Party should follow the
payment instructions that will be provided in the Funding Notice, except to the
extent of any Purchase Price previously paid by such Backstop Party to the
Subscription Agent or the Escrow Account in accordance with the terms of the
Backstop Commitment Agreement.

 

10.                               For Backstop Parties ONLY, confirm that you
are a Backstop Party by checking the appropriate box in Item 5 of your
Beneficial Holder Subscription Form, so that the Nominee will receive
confirmation that payment does not have to be made prior to the Subscription
Expiration Deadline. (This instruction is only for Backstop Parties).

 

The Subscription Expiration Deadline is 5:00 p.m. (Prevailing Eastern Time) on
[ · ], 2019.

 

Beneficial Holder Subscription Forms (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) must be received by the Subscription
Agent and the underlying Prepetition Notes must be delivered into ATOP by the
Subscription Expiration Deadline or the subscription represented by your
Beneficial Holder Subscription Form will not be recognized, and the associated
Subscription Rights will be deemed forever relinquished and waived.

 

If you hold your Prepetition Notes through a Nominee, please note that, unless
otherwise directed by your Nominee, the Beneficial Holder Subscription
Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable)
must be received by your Nominee in sufficient time to allow such Nominee to
process and deliver your underlying Prepetition Notes through ATOP to the
Subscription Agent by the Subscription Expiration Deadline or the subscription
represented by your Beneficial Holder Subscription Form will not be recognized,
and the associated Subscription Rights will be deemed forever relinquished and
waived

 

Further, the full payment of the Purchase Price by Noteholders who are not
Backstop Parties must be received by the Subscription Agent by the Subscription
Expiration Deadline or the subscription represented by your Beneficial Holder
Subscription Form will not be recognized, and the associated Subscription Rights
will be deemed forever relinquished and waived.

 

Noteholders that are Backstop Parties must deliver the Purchase Price for their
Subscribed Securities directly to the Subscription Agent or to the Escrow
Account, as applicable, pursuant to the Funding Notice (except to the extent of
any funding amounts previously provided by any such Noteholders to the
Subscription Agent or the Escrow Account in accordance with the terms of the
Backstop Commitment Agreement) no later than the Backstop Funding Deadline.

 

Questions relating to the Rights Offering should be directed to the Subscription
Agent at the following phone number or email address: +1 (844) 233-5155
(domestic toll-free) or +1 (917) 942-6392 (for international calls) or
weatherfordsubscription@primeclerk.com.  To obtain copies of the documents,
please visit https://cases.primeclerk.com/weatherford.

 

2

--------------------------------------------------------------------------------



 

Nominees (or Noteholders that are instructed by their Nominees to return the
Beneficial Holder Subscription Form directly to the Subscription Agent) must
return the Beneficial Holder Subscription Form and the appropriate IRS tax form
by no later than the Subscription Expiration Deadline to the following:

 

Weatherford Rights Offering

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

Email: weatherfordsubscription@primeclerk.com

 

Only choose one method of return.  If you choose to return the applicable
documents via email, do not follow up with hard copies.

 

3

--------------------------------------------------------------------------------



 

Annex 1

 

Beneficial Holder Subscription Form

 

--------------------------------------------------------------------------------



 

WEATHERFORD RIGHTS OFFERING

 

BENEFICIAL HOLDER SUBSCRIPTION FORM

 

FOR USE BY NOTEHOLDERS IN CONNECTION WITH THE DEBTORS’

 

PROPOSED CONFIRMATION OF THE PLAN AND THE RELATED

 

DISCLOSURE STATEMENT DATED June 28, 2019

 

SUBSCRIPTION EXPIRATION DEADLINE

 

The Subscription Expiration Deadline is 5:00 p.m. (Prevailing Eastern Time) on
[ · ], 2019.

 

Backstop Parties must deliver the appropriate funding amounts directly to the
Subscription Agent or the Escrow Account, as applicable (except to the extent of
any funding amounts previously provided by any such Backstop Party to the
Subscription Agent or the Escrow Account in accordance with the terms of the
Backstop Commitment Agreement), no later than the deadline specified in the
Funding Notice (the “Backstop Funding Deadline”).

 

If you hold your Prepetition Notes through a Nominee, your duly completed and
executed Beneficial Holder Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) must be received by your Nominee (or as
otherwise directed by your Nominee) in sufficient time to allow such Nominee to
deliver your underlying Prepetition Notes through ATOP and your Beneficial
Holder Subscription Form to the Subscription Agent by the Subscription
Expiration Deadline or the subscription represented by your Beneficial Holder
Subscription Form will not be recognized and will be deemed forever relinquished
and waived.

 

Further, you must complete (or otherwise coordinate for the completion of) a
wire transfer of the Purchase Price to the Subscription Agent in accordance with
the wire instructions by the Subscription Expiration Deadline, or in accordance
with the Funding Notice if you are a Backstop Party, or the subscription
represented by your Beneficial Holder Subscription Form will not be recognized
and will be deemed forever relinquished and waived.

 

The Offered Securities are being solicited under and will be distributed and
issued by the Debtors without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon the exemption provided in
section 1145 of the Bankruptcy Code.  None of the Offered Securities have been
registered under the Securities Act, nor any state or local law requiring
registration for offer or sale of a security.  No offer of securities to the
public is being made, or will be made, in any Member State of the European
Economic Area that requires the publication of a prospectus or in, or to, any
Restricted Jurisdiction.

 

Please consult the Plan and the Rights Offering Procedures for additional
information with respect to this Beneficial Holder Subscription Form.  Any terms
capitalized but not defined herein shall have the meaning as set forth in the
Plan.

 

--------------------------------------------------------------------------------



 

Each Noteholder is entitled to subscribe for its Pro Rata share of Offered
Securities. The maximum amount of Offered Securities for which a Noteholder is
entitled to subscribe (calculated based on the principal amount of underlying
Prepetition Notes electronically delivered via ATOP) is referred to as the
“Maximum Participation Amount.”

 

To subscribe, fill out all Items below (unless marked as optional).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------



 

Item 1. Amount of Prepetition Notes and Calculation of Maximum Amount of Offered
Securities

 

The undersigned Noteholder certifies that it is a beneficial Holder of
Prepetition Notes in the following principal amount and that the person
executing this form is an authorized signatory of that beneficial Holder. For
purposes of this Beneficial Holder Subscription Form, do not adjust the
principal (face) amount for any accrued or unmatured interest.  The amounts
below must correspond to the principal amounts of Prepetition Notes that your
Nominee electronically delivers via ATOP.  If there is a discrepancy between
Item 1 and the amount delivered via ATOP, the amount submitted through ATOP
shall control. (If a Nominee holds your Prepetition Notes on your behalf and you
do not know the principal amount, please contact your Nominee immediately).  
The undersigned Noteholder also certifies that (i) in the event it is located in
the European Economic Area, it is a “qualified investor” and that (ii) it is not
otherwise located in a Restricted Jurisdiction.

 

IMPORTANT NOTE:  IF YOU HOLD YOUR NOTES THROUGH MORE THAN ONE NOMINEE, YOU MUST
COMPLETE AND RETURN A SEPARATE BENEFICIAL HOLDER SUBSCRIPTION FORM TO EACH
APPLICABLE NOMINEE.  YOU MAY NOT AGGREGATE POSITIONS HELD BY DIFFERENT NOMINEES
ON A SINGLE BENEFICIAL HOLDER SUBSCRIPTION FORM.

 

[Insert principal amount of Prepetition Notes electronically delivered through
ATOP and calculate Maximum Amount of Offered Securities for each CUSIP held]

 

3

--------------------------------------------------------------------------------



 

If you own the
following
Prepetition Notes:

 

CUSIP/ISIN

 

Principal Amount
delivered via ATOP or
reflected on the
Prepetition Notes
Indenture Trustee’s
register

 

Rights Factor

 

The Maximum Amount of
Offered Securities is:

5.125% senior unsecured notes due 2020, issued by Weatherford International Ltd.

 

[ · ] / [ · ]2

 

$

x

[Factor]

=

 

 

Item 1a

(Round down to the nearest $1,000 increment)

7.750% senior unsecured notes due 2021, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1b

(Round down to the nearest $1,000 increment)

 

--------------------------------------------------------------------------------

2  Trustee to provide CUSIPs

 

4

--------------------------------------------------------------------------------



 

If you own the
following
Prepetition Notes:

 

CUSIP/ISIN

 

Principal Amount
delivered via ATOP or
reflected on the
Prepetition Notes
Indenture Trustee’s
register

 

Rights Factor

 

The Maximum Amount of
Offered Securities is:

5.875% exchangeable senior unsecured notes due 2021, issued by Weatherford
International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1c

(Round down to the nearest $1,000 increment)

4.500% senior unsecured notes due 2022, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1d

(Round down to the nearest $1,000 increment)

8.250% senior unsecured notes due 2023, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1e

(Round down to the nearest $1,000 increment)

 

5

--------------------------------------------------------------------------------



 

If you own the
following
Prepetition Notes:

 

CUSIP/ISIN

 

Principal Amount
delivered via ATOP or
reflected on the
Prepetition Notes
Indenture Trustee’s
register

 

Rights Factor

 

The Maximum Amount of
Offered Securities is:

9.875% senior unsecured notes due 2024, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1f

(Round down to the nearest $1,000 increment)

6.500% senior unsecured notes due 2036, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1g

(Round down to the nearest $1,000 increment)

7.000% senior unsecured notes due 2038, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1h

(Round down to the nearest $1,000 increment)

 

6

--------------------------------------------------------------------------------



 

If you own the
following
Prepetition Notes:

 

CUSIP/ISIN

 

Principal Amount
delivered via ATOP or
reflected on the
Prepetition Notes
Indenture Trustee’s
register

 

Rights Factor

 

The Maximum Amount of
Offered Securities is:

9.875% senior unsecured notes due 2039, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1i

(Round down to the nearest $1,000 increment)

6.750% senior unsecured notes due 2040, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1j

(Round down to the nearest $1,000 increment)

5.950% senior unsecured notes due 2042, issued by Weatherford International Ltd.

 

[ · ] / [ · ]

 

$

x

[Factor]

=

 

 

Item 1k

(Round down to the nearest $1,000 increment)

 

7

--------------------------------------------------------------------------------



 

If you own the
following
Prepetition Notes:

 

CUSIP/ISIN

 

Principal Amount
delivered via ATOP or
reflected on the
Prepetition Notes
Indenture Trustee’s
register

 

Rights Factor

 

The Maximum Amount of
Offered Securities is:

9.875% senior unsecured notes due 2025, issued by Weatherford International, LLC

 

[ · ] / [ · ]

 

$

 

x

[Factor]

=

 

 

Item 1l

(Round down to the nearest $1,000 increment)

6.800% senior unsecured notes due 2037, issued by Weatherford International, LLC

 

[ · ] / [ · ]

 

$

 

x

[Factor]

=

 

 

Item 1m

(Round down to the nearest $1,000 increment)

Total Maximum Participation Amount (Total of Items 1a-1m):

 

 

 

8

--------------------------------------------------------------------------------



 

Item 2. Purchase Price for Offered Securities

 

By filling in the following blanks, you are subscribing for the amount of
Offered Securities specified below (specify an amount of Offered Securities,
which is not greater than the Maximum Participation Amount calculated in Item 1
above), on the terms and subject to the conditions set forth in the Plan and the
Rights Offering Procedures.

 

2a

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1a calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2a — Purchase Price

 

 

 

 

 

 

2b

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1b calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2b — Purchase Price

 

9

--------------------------------------------------------------------------------



 

2c

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1c calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2c — Purchase Price

 

 

 

 

 

 

2d

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1d calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2d — Purchase Price

 

 

 

 

 

 

2e

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1e calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2e — Purchase Price

 

10

--------------------------------------------------------------------------------



 

2f

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1f calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2f — Purchase Price

 

 

 

 

 

 

2g

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1g calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2g — Purchase Price

 

 

 

 

 

 

2h

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1h calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2h — Purchase Price

 

11

--------------------------------------------------------------------------------



 

2i

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1i calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2i — Purchase Price

 

 

 

 

 

 

2j

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1j calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2j — Purchase Price

 

 

 

 

 

 

2k

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1k calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2k — Purchase Price

 

12

--------------------------------------------------------------------------------



 

2l

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1l calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2l — Purchase Price

 

 

 

 

 

 

2m

(Insert amount of Offered Securities you elect to purchase — not to exceed the
amount in Item 1m calculated in Item 1 above)

x

$[1,000]

(Per $1,000 principal amount of Offered Securities)

=

$

Item 2m — Purchase Price

 

 

 

 

 

 

 

Total Offered Securities Electing to Purchase:

 

(Indicate total amount of Offered Securities you elect to purchase from Items
2a-2m in each row above)

 

Total Purchase Price for Offered Securities:

 

$

(Indicate total Purchase Price of Offered Securities you elect to purchase by
adding Items 2a-2m in each row above)

 

13

--------------------------------------------------------------------------------



 

Item 3.  Principal Amount and Nominee/ DTC Information. Holders electing to
participate in the Rights Offering must electronically deliver their applicable
underlying Prepetition Notes via DTC’s Automated Tender Offer Program (“ATOP”)
or your applicable depository.

 

The undersigned hereby certifies that the undersigned has electronically
delivered their underlying Prepetition Notes via DTC’s ATOP system in the
following principal amount(s).  (Noteholders must coordinate with their Nominee
to tender their Prepetition Notes in order to obtain the DTC ATOP Confirmation
Number from their Nominee, as applicable, to complete this table prior to
returning this Beneficial Holder Subscription Form):

 

CUSIP/ISIN

 

Principal Amount Tendered

 

DTC ATOP Confirmation
Number

 

Euroclear or Clearstream
Ref Number

 

Nominee Holding
Position at DTC,
or Other
Applicable
Depository

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

[ · ]/[ · ]

 

$

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------



 

Item 4. Payment and Delivery Instructions

 

Payment of the Purchase Price calculated pursuant to Item 2 above shall be made
by wire transfer ONLY of immediately available funds.

 

YOUR BENEFICIAL HOLDER SUBSCRIPTION FORM (WITH ACCOMPANYING IRS FORM W-9 OR
APPROPRIATE IRS FORM W-8, AS APPLICABLE) MUST BE RECEIVED BY THE SUBSCRIPTION
AGENT AND THE UNDERLYING PREPETITION NOTES MUST BE DELIVERED INTO ATOP BY THE
SUBSCRIPTION EXPIRATION DEADLINE OR THE SUBSCRIPTION REPRESENTED BY YOUR
BENEFICIAL HOLDER SUBSCRIPTION FORM WILL NOT BE RECOGNIZED, AND THE ASSOCIATED
SUBSCRIPTION RIGHTS WILL BE DEEMED FOREVER RELINQUISHED AND WAIVED.

 

IF YOU HOLD YOUR PREPETITION NOTES THROUGH A NOMINEE, PLEASE NOTE THAT, UNLESS
OTHERWISE DIRECTED BY YOUR NOMINEE, THE BENEFICIAL HOLDER SUBSCRIPTION
FORM (WITH ACCOMPANYING IRS FORM W-9 OR APPROPRIATE IRS FORM W-8, AS APPLICABLE)
MUST BE RECEIVED BY YOUR NOMINEE IN SUFFICIENT TIME TO ALLOW SUCH NOMINEE TO
PROCESS AND DELIVER YOUR UNDERLYING PREPETITION NOTES THROUGH ATOP TO THE
SUBSCRIPTION AGENT BY THE SUBSCRIPTION EXPIRATION DEADLINE OR THE SUBSCRIPTION
REPRESENTED BY YOUR BENEFICIAL HOLDER SUBSCRIPTION FORM WILL NOT BE RECOGNIZED,
AND THE ASSOCIATED SUBSCRIPTION RIGHTS WILL BE DEEMED FOREVER RELINQUISHED AND
WAIVED.

 

NOTEHOLDERS WHO ARE NOT BACKSTOP PARTIES MUST DELIVER FULL PAYMENT OF THE
PURCHASE PRICE SO AS TO BE RECEIVED BY THE SUBSCRIPTION AGENT BY THE
SUBSCRIPTION EXPIRATION DEADLINE OR THE SUBSCRIPTION REPRESENTED BY SUCH
NOTEHOLDER’S BENEFICIAL HOLDER SUBSCRIPTION FORM WILL NOT BE RECOGNIZED, AND THE
ASSOCIATED SUBSCRIPTION RIGHTS WILL BE DEEMED FOREVER RELINQUISHED AND WAIVED.

 

NOTEHOLDERS WHO ARE BACKSTOP PARTIES MUST DELIVER THE PURCHASE PRICE IN
ACCORDANCE WITH THE INSTRUCTIONS IN THE FUNDING NOTICE.

 

Nominees (or Noteholders that are instructed by their Nominees to return the
Beneficial Holder Subscription Form directly to the Subscription Agent) must
return the Beneficial Holder Subscription Form and the appropriate IRS tax form
by no later than the Subscription Expiration Deadline to the following:

 

Weatherford Rights Offering

c/o Prime Clerk LLC

One Grand Central Place

60 East 42nd Street, Suite 1440

New York, NY 10165

Email: weatherfordsubscription@primeclerk.com

 

15

--------------------------------------------------------------------------------



 

Only choose one method of return.  If you choose to return the applicable
documents via email, do not follow up with hard copies.

 

For Noteholders other than Backstop Parties, payment of the Purchase Price
calculated in Item 2 above shall be made by wire transfer ONLY in accordance
with the following instructions:

 

U.S. Wire Instructions:

 

Account Name:

 

Bank Account No.:

 

ABA/Routing No.:

 

Bank Name:

 

Bank Address:

 

Reference:

[Insert Form Number in memo field]1

 

International Wire Instructions:

 

Correspondent/Intermediary Bank SWIFT

 

 

Correspondent/Intermediary Bank Name

 

 

Correspondent/Intermediary Bank Address

 

 

Beneficiary Account Number

 

 

Beneficiary Name

 

 

Beneficiary Address

 

 

Memo, Special Instructions, Originator to Beneficiary Information, Bank to Bank
Information

 

[Insert Form Number in memo field]

 

Please note that the failure to include the claimant name or form number in the
reference field of any domestic or international wire payment may result in the
rejection of the corresponding rights offering submission.  In addition, please
also note that payments cannot be aggregated, and one wire should be sent per
Beneficial Holder Subscription Form submission.

 

--------------------------------------------------------------------------------

1  Upon submission of your Beneficial Holder Subscription Form, the Subscription
Agent will provide you with a form number that must be included in the wire
reference section.

 

16

--------------------------------------------------------------------------------



 

Item 5. Certification.

 

The undersigned Noteholder certifies that (i) as of the date hereof, the
undersigned is the beneficial Holder of the Prepetition Notes set forth in Item
1 above and will continue to be the beneficial owner thereof through the
Subscription Expiration Deadline, (ii) the undersigned has received a copy of
the Plan, the Disclosure Statement, the Rights Offering Procedures and the
Rights Offering Instructions, (iii) the undersigned understands that the
exercise of its Subscription Rights under the Rights Offering is subject to all
the terms and conditions set forth in the Plan and the Rights Offering
Procedures and (iv) the undersigned Noteholder is not located in the European
Economic Area or is a “qualified investor” within the meaning of
Article 2(1)(c) of the EU Prospectus Directive (Directive 2003/71/EC), as
amended and Article 2 (e) of the EU Prospectus Regulation (Regulation (EU)
2017/1129) and (v) the undersigned Noteholder is not otherwise located in a
Restricted Jurisdiction.

 

For Noteholders who hold Prepetition Notes through Nominees: By electing to
subscribe for the amount of Offered Securities designated under Item 2 above,
the undersigned Noteholder is hereby instructing its Nominee to arrange for
delivery of its Beneficial Holder Subscription Form and underlying Prepetition
Notes shown in Item 1 via ATOP to the Subscription Agent.

 

The undersigned Noteholder acknowledges that, by executing this Beneficial
Holder Subscription Form, the undersigned has elected to subscribe for the
amount of Offered Securities associated with the amounts tendered through ATOP
and designated under Item 2 above and will be bound to pay for the Offered
Securities it has subscribed for and that it may be liable to the Debtors to the
extent of any nonpayment.

 

Date:

 

 

 

 

 

Name of Noteholder:

 

 

 

 

 

U.S. Federal Tax EIN/SSN (optional):

 

 

 

If Non-U.S. person, check here and attach appropriate IRS Form W- 8 o

 

If U.S. person, check here and attach IRS Form W-9 o

 

If Backstop Party, check here o   (ONLY CHECK THIS BOX IF YOU ARE CERTAIN THIS
APPLIES TO YOU.  IF YOU ARE UNSURE, DO NOT CHECK THIS BOX AND PLEASE CONTACT THE
SUBSCRIPTION AGENT.)

 

Signature:

 

 

 

 

 

Name of Signatory:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Telephone Number:

 

 

 

 

 

Email:

 

 

 

17

--------------------------------------------------------------------------------



 

Item 6.  Registration Information2

 

In the event the Offered Securities will not be eligible to be initially
distributed through DTC, please indicate on the lines provided below the
Noteholder’s name and address as you would like it to be reflected on the
Debtors’ or the Tranche A Notes Trustee’s records (as applicable) (this will
apply to all Offered Securities):3

 

Registered Holder Name:4

 

Registered Holder Name (continued from above, if necessary):

 

Address 1:

 

Address 2:

 

City, State, and Zip Code:

 

Foreign Country Name:

 

Telephone Number:

 

E-Mail Address:

 

U.S. Tax Identification Number:

 

Check here if non-US (no TIN) ¨

 

Check here if located in the European Economic Area ¨. If so, please confirm you
are a “qualified investor” ¨

 

Check here if located outside the United States of America and the Economic
Area. ¨ If so, please state the jurisdiction in which you are located

 

--------------------------------------------------------------------------------

 

2                        This section is required.  If you fail to complete this
section (including the “account type” information requested below), we will be
unable to register the applicable securities in your name.

 

3                        After the initial issuance of securities, Noteholders
may transfer such securities to third parties in accordance with the procedures
of the Tranche A Notes Trustee or the Debtors (as applicable).

 

4                        Registration in the name of DTC or Cede & Co. is not
permitted in this section.  In addition, if the resulting securities are being
registered to a trust, you must provide the name of the trustee and the trust
date.  Failure to provide this information will result in a delay in delivery of
the resulting securities.

 

18

--------------------------------------------------------------------------------



 

[Remainder of page left intentionally blank.  Please make sure to complete the
“account type” on the following page.]

 

19

--------------------------------------------------------------------------------



 

Please indicate the “account type” that may be used in connection with
registration of your Subscribed Securities.

 

Please check only one box:

 

o            INDIVIDUAL ACCOUNT;

 

o            IRA ACCOUNT;

 

o            CORPORATIONS (S-CORP): (ASSOCIATED, ASSOCIATES, ASSOCIATION,
CO, CO. COMPANY, CORP, CORPORATE/PARTNER, ENTERPRISE(S), FUND,
GROUP, INCORPORATED, INC, INTERNATIONAL, INTL, LIMITED, LTD, LIFETIME LIMITED
COMPANY, LLC, L.L.C., PARTNER, PARTNERS, PLC, PUBLIC LIMITED COMPANY);

 

o            PARTNERSHIP: (LP, L P, L.P., LLP, LIMITED PARTNERSHIP, LIFETIME
LIMITED PARTNERSHIP);

 

o            BANK;

 

o            NOMINEE ACCOUNTS;

 

o            THE NEW C-CORP;

 

o            NON-PROFIT: (CEMETERY, CHURCH, COLLEGE, COMMISSION FOR CHILDREN
WITH, COMMISSION FOR HANDICAPPED, COMMISSION MINISTRIES INC, COMMISSION OF
PUBLIC WORKS, COMMISSION OF BANKING & FOUNDATIONS, HOSPITAL, SCHOOL, SYNAGOGUE,
UNIVERSITY);

 

o            FIDUCIARY ACCOUNT: (CUSTODIAN, CO-TRUSTEE, ESTATE, EXECUTOR,
EXECUTRIX, FBO, F/B/O, FAO, FIDUCIARY TRUST, ITF, LIFE TEN, PENSION
PLAN, INDIVIDUAL NAME PROFIT SHARING PLAN, RETIREMENT PLAN, 401K PLAN, SELL
TRANSFER PLEDGE, STATE UNIFORM TRANSFER TO MINOR’S ACT, TTEE, TTEES, UW, UTMA,
UGMA, USUFRUCT, UNIFIED, UNIF GIFT MIN ACT, UNIF TRUST MIN ACT, UNIFIED GIFT TO
MINORS ACT, UNIFORM GIFT TO MINORS, UNIFORM TRANSFER TO MINORS, GRANT (GRANTOR
ANNUITY TRUST));

 

o            TENANTS IN COMMON;

 

o            TENANTS BY ENTIRETY: (TEN ENT, TENANTS ENT, TENANTS ENTIRETY,
TENANTS BY ENTIRETY, TENANTS BY ENTIRETIES);

 

o            JOINT TENANTS: (JT TEN, JT TEN WROS, JT WROS, J/T/W/R/S, JOINT
TENANCY, JOINT TENANTS WITH RIGHT OF SURVIVORSHIP, JT OWNERSHIP, IF JT ACCOUNT
WITH TOD); or

 

o            COMMUNITY PROPERTY: (COM PROP, COMM PROP, COM PROPERTY, COMM
PROPERTY, MARITAL PROPERTY, HWACP, HUSBAND & WIFE AS COMMUNITY PROPERTY).

 

20

--------------------------------------------------------------------------------



 

Item 7. Wire information in the event a refund is needed:5

 

Account Name:

 

Bank Account No.:

 

ABA/Routing No.:

 

Bank Name:

 

Bank Address:

 

Reference:

 

 

AS INDICATED ABOVE, TO THE EXTENT THE RIGHTS OFFERING SECURITIES ARE DTC
ELIGIBLE SUCH SECURITIES WILL ONLY BE DELIVERED TO THE ACCOUNT ASSOCIATED WITH
THE UNDERLYING APPLICABLE PREPETITION NOTES POSITION ELECTRONICALLY DELIVERED
VIA DTC’S ATOP.

 

****

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

5                        If payment of the Purchase Price will be made by your
Nominee on your behalf, the wire information in this Item 7 should be your
Nominee’s information, and any refund will be issued to your Nominee.

 

21

--------------------------------------------------------------------------------



 

PLEASE RETURN THIS BENEFICIAL HOLDER SUBSCRIPTION FORM (WITH ACCOMPANYING IRS
FORM W-9 OR APPROPRIATE IRS FORM W- 8, AS APPLICABLE) TO THE SUBSCRIPTION AGENT.

 

IF YOU HOLD YOUR PREPETITION NOTES THROUGH A NOMINEE, PLEASE RETURN THIS
BENEFICIAL HOLDER SUBSCRIPTION FORM (WITH ACCOMPANYING IRS FORM W-9 OR
APPROPRIATE IRS FORM W- 8, AS APPLICABLE) ONLY TO YOUR NOMINEE (OR AS OTHERWISE
DIRECTED BY YOUR NOMINEE).  DO NOT RETURN THIS FORM DIRECTLY TO THE SUBSCRIPTION
AGENT (UNLESS OTHERWISE DIRECTED TO DO SO BY YOUR NOMINEE).

 

Questions relating to the Rights Offering should be directed to the Subscription
Agent at the following phone number or email address: +1 (844) 233-5155
(domestic toll-free) or +1 (917) 942-6392 (for international calls) or
weatherfordsubscription@primeclerk.com.  To obtain copies of the documents,
please visit https://cases.primeclerk.com/weatherford.

 

Nominees (or Noteholders that are instructed by their Nominees to return the
Beneficial Holder Subscription Form directly to the Subscription Agent) must
return the Beneficial Holder Subscription Form and the appropriate IRS tax form
by no later than the Subscription Expiration Deadline to the following:

 

Weatherford Rights Offering

c/o Prime Clerk LLC

60 East 42nd Street, Suite 1440

New York, NY 10022

Email: weatherfordsubscription@primeclerk.com

 

Only choose one method of return.  If you choose to return the applicable
documents via email, do not follow up with hard copies.

 

22

--------------------------------------------------------------------------------



 

WEATHERFORD INTERNATIONAL, LLC

 

SUMMARY OF TERMS AND CONDITIONS OF THE TRANCHE A EXIT SENIOR
UNSECURED NOTES

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Restructuring Term Sheet.

 

Issuer:

Weatherford International, LLC (“WIL-Delaware”)1.

 

 

Guarantors:

Weatherford International PLC, Weatherford International Ltd. and all of the
guarantors of the Exit Revolver (the “Guarantors”).

 

 

Issue:

Up to $1.25 billion aggregate principal amount of senior unsecured notes (the
“Tranche A Exit Senior Unsecured Notes”).

 

 

Security:

None.

 

 

Distribution:

144A-for-life.2

 

 

Use of Proceeds:

Working capital, general corporate purposes, payment of transaction fees and
expenses and repayment of outstanding amounts under DIP Facilities.

 

 

Holders/Backstop Commitments:

Certain members of the Noteholder Committee will fully backstop the Tranche A
Exit Senior Unsecured Notes (the “Exit Backstop Parties”).

 

 

Backstop Fees:

5.00%, payable to the Exit Backstop Parties on a date to be agreed in the
definitive backstop agreement; provided that such time shall be prior to the
commencement of the Chapter 11 Cases.

 

 

Maturity Date:

5 years from the Effective Date of the Chapter 11 Plan.

 

 

Interest Rate:

8.00% in the event the Tranche A Exit Senior Unsecured Notes are rated Ba2 or
better by Moody’s Investors Services, Inc. (“Moody’s”), and 9.00% in the event
the Tranche A Exit Senior Unsecured Notes are rated Ba3 or worse by Moody’s, in
each case plus flex as set forth on Annex A hereto.

 

 

Default Rate:

Additional 2.00%.

 

--------------------------------------------------------------------------------

1 WFT to confirm which entity will issue the notes.

2 To be discussed with the Exit Backstop Parties.

 

1

--------------------------------------------------------------------------------



 

Call Protection:

·                       Prior to the second anniversary of the issuance date,
par, plus accrued interest plus a customary make whole premium using a discount
rate equal to the treasury rate on a comparable treasury note plus 50 basis
points;

 

 

 

·                       On or after the second anniversary but prior to the
third anniversary of the issuance date, the prepayment amount shall be at 100%
of par plus one-half of the interest rate, plus accrued interest;

 

 

 

·                       On or after the third anniversary but prior to the
fourth anniversary of the issuance date, the prepayment amount shall be at 100%
of par plus one-quarter of the interest rate, plus accrued interest; and

 

 

 

·                       On or after the fourth anniversary of issuance, the
prepayment amount shall be at par plus accrued interest.

 

 

 

Notwithstanding the foregoing, the Issuer shall be permitted to redeem up to
$500 million of the Tranche A Exit Senior Unsecured Notes at 103% of par plus
accrued interest.

 

 

Representations and Warranties:

Customary for exit financings of this type to be included in a customary
securities purchase agreement to be executed among the Issuer, the Guarantors,
the Exit Backstop Parties and any other purchasers of Exit Senior Secured Notes
at the time of initial issuance.

 

 

Affirmative Covenants:

Customary for exit financings of this type, including, without limitation,
standard public company financial reporting requirements.

 

 

Negative Covenants:

Customary for exit financings of this type, including but not limited to
restrictions on debt, liens, restricted payments, asset sales and investments.
Debt covenant shall permit, among other things, up to a $1.0 billion first lien
Exit Revolver and $1.25 billion of New Unsecured Notes (Tranche B) (plus, in
each case, interest and fees accrued thereon).

 

 

Financial Covenants:

None.

 

 

Amendments:

100% approval for pricing changes, maturity extensions, voting rights and other
customary “sacred rights” for exit financings of this type.

 

 

 

 Greater than 50.0% approval for other amendments and waivers.

 

 

Expenses:

All reasonable and documented out-of-pocket expenses (including, without
limitation, reasonable fees, disbursements and other charges of one outside
counsel for the trustee, one outside counsel for the Exit Backstop Parties taken
as a whole and one local counsel as reasonably required in each applicable
jurisdiction) of the trustee and Exit Backstop Parties in connection with the
negotiation and issuance of the Exit Senior Secured Notes and the transactions
contemplated thereby shall be paid by the Issuer from time to time.

 

 

Governing Law:

New York.

 

2

--------------------------------------------------------------------------------